Exhibit 10.3

 

EXECUTION VERSION

 

SECOND AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT

 

Dated as of October 5, 2016

 

by and among

 

VARIOUS ENTITIES LISTED ON SCHEDULE I,

 

as the Originators

 

and

 

ARCH COAL, INC.

 

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

Subject Matter

 

Page

 

 

 

 

 

 

ARTICLE I
AGREEMENT TO PURCHASE AND SELL
2

 

 

 

 

SECTION 1.1

Agreement To Purchase and Sell

2

SECTION 1.2

Timing of Purchases

3

SECTION 1.3

Consideration for Purchases

3

SECTION 1.4

Purchase and Sale Termination Date

3

SECTION 1.5

Intention of the Parties

3

 

 

 

 

ARTICLE II
PURCHASE REPORT; CALCULATION OF PURCHASE PRICE
4

 

 

 

 

SECTION 2.1

Purchase Report

4

SECTION 2.2

Calculation of Purchase Price

4

 

 

 

 

ARTICLE III
PAYMENT OF PURCHASE PRICE
5

 

 

 

 

SECTION 3.1

Purchases

5

SECTION 3.2

Settlement as to Specific Receivables and Dilution

5

SECTION 3.3

Reconveyance of Receivables

6

 

 

 

 

ARTICLE IV
CONDITIONS OF PURCHASES
6

 

 

 

 

SECTION 4.1

Conditions Precedent to Initial Purchase

6

SECTION 4.2

Certification as to Representations and Warranties

7

SECTION 4.3

Additional Originators

7

 

 

 

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE ORIGINATORS
8

 

 

 

 

SECTION 5.1

Existence and Power

8

SECTION 5.2

Company and Governmental Authorization, Contravention

8

SECTION 5.3

Binding Effect of Agreement

8

SECTION 5.4

Accuracy of Information

9

SECTION 5.5

Actions, Suits

9

SECTION 5.6

Taxes

9

SECTION 5.7

Compliance with Applicable Laws

9

SECTION 5.8

Reliance on Separate Legal Identity

9

SECTION 5.9

Investment Company

9

SECTION 5.10

Perfection

9

 

i

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

Subject Matter

 

Page

 

 

 

 

 

SECTION 5.11

Creation of Receivables

10

SECTION 5.12

Credit and Collection Policy

10

SECTION 5.13

Enforceability of Contracts

10

SECTION 5.14

Location and Offices

10

SECTION 5.15

Good Title

10

SECTION 5.16

Names

10

SECTION 5.17

Nature of Receivables

10

SECTION 5.18

Bulk Sales, Margin Regulations, No Fraudulent Conveyance

11

SECTION 5.19

Solvency

11

SECTION 5.20

Effectiveness of Orders

11

SECTION 5.21

[Reserved.]

11

SECTION 5.22

Licenses, Contingent Liabilities, and Labor Controversies

11

SECTION 5.23

Purchase Price

11

SECTION 5.24

No Material Adverse Effect

11

SECTION 5.25

Anti-Money Laundering/International Trade Law Compliance

11

SECTION 5.26

Location of Mining Operations

12

SECTION 5.27

Mortgages Covering As-Extracted Collateral

12

SECTION 5.28

Reaffirmation of Representations and Warranties by the Originator

12

 

 

 

 

ARTICLE VI
COVENANTS OF THE ORIGINATORS
12

 

 

 

 

SECTION 6.1

Affirmative Covenants

12

SECTION 6.2

Reporting Requirements

15

SECTION 6.3

Negative Covenants

16

SECTION 6.4

Substantive Consolidation

17

 

 

 

 

ARTICLE VII
ADDITIONAL RIGHTS AND OBLIGATIONS IN RESPECT OF RECEIVABLES
19

 

 

 

 

SECTION 7.1

Rights of the Company

19

SECTION 7.2

Responsibilities of the Originators

19

SECTION 7.3

Further Action Evidencing Purchases

20

SECTION 7.4

Application of Collections

20

SECTION 7.5

Performance of Obligations

21

 

 

 

 

ARTICLE VIII
PURCHASE AND SALE TERMINATION EVENTS
21

 

 

 

 

SECTION 8.1

Purchase and Sale Termination Events

21

SECTION 8.2

Remedies

21

 

ii

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

Subject Matter

 

Page

 

 

 

 

 

 

ARTICLE IX
INDEMNIFICATION
21

 

 

 

 

SECTION 9.1

Indemnities by the Originators

22

 

 

 

 

ARTICLE X
MISCELLANEOUS
24

 

 

 

 

SECTION 10.1

Amendments, etc.

24

SECTION 10.2

Notices, etc.

24

SECTION 10.3

No Waiver; Cumulative Remedies

24

SECTION 10.4

Binding Effect; Assignability

25

SECTION 10.5

Governing Law

25

SECTION 10.6

Costs, Expenses and Taxes

25

SECTION 10.7

SUBMISSION TO JURISDICTION

25

SECTION 10.8

WAIVER OF JURY TRIAL

26

SECTION 10.9

Captions and Cross References; Incorporation by Reference

26

SECTION 10.10

Execution in Counterparts

26

SECTION 10.11

Acknowledgment and Agreement

26

SECTION 10.12

No Proceeding

27

SECTION 10.13

Joint and Several Liability

27

SECTION 10.14

Severability

27

SECTION 10.15

Amendment and Restatement

27

 

iii

--------------------------------------------------------------------------------


 

 

SCHEDULES

 

 

Schedule I

List of Originators

Schedule II

Location of Each Originator

Schedule III

Location of Books and Records of Each Originator

Schedule IV

Trade Names

Schedule V

Location of Mining Operations

 

 

 

EXHIBITS

 

 

Exhibit A

Form of Purchase Report

Exhibit B

Form of Joinder Agreement

 

iv

--------------------------------------------------------------------------------


 

THIS SECOND AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), dated as of October 5, 2016 is entered into by and among the
VARIOUS ENTITIES LISTED ON SCHEDULE I HERETO (each, an “Originator”; and
collectively, “Originators”), and ARCH COAL, INC., a Delaware corporation (the
“Company”).

 

DEFINITIONS

 

Unless otherwise indicated herein, capitalized terms used and not otherwise
defined in this Agreement are defined in Exhibit I to the Third Amended and
Restated Receivables Purchase Agreement, dated as of the date hereof (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Receivables Purchase Agreement”), among Arch Receivable Company, LLC,
as Seller (the “Seller”), Arch Coal Sales Company, Inc., as initial Servicer,
the various Purchasers and LC Participants from time to time party thereto, and
PNC Bank, National Association, as Administrator and as LC Bank.  All references
herein to months are to calendar months unless otherwise expressly indicated.

 

BACKGROUND:

 

1.     The Originators are operating subsidiaries of the Company;

 

2.     The Originators generate Receivables in the ordinary course of their
businesses;

 

3.     The Originators, in order to finance their respective businesses, wish to
sell Receivables to the Company, and the Company is willing to purchase
Receivables from the Originators, on the terms and subject to the conditions set
forth herein;

 

4.     The Originators and the Company intend this transaction to be a true sale
of Receivables by each Originator to the Company, providing the Company with the
full benefits of ownership of the Receivables, and the Originators and the
Company do not intend the transactions hereunder to be characterized as a loan
from the Company to any Originator; and

 

5.     The Originators and the Company acknowledge that the Company will sell
and contribute the Receivables purchased by it hereunder and the related
security (together with accounts receivable originated by the Company and the
related security) to the Seller, from time to time, pursuant to that certain
Second Amended and Restated Sale and Contribution Agreement, dated as of the
date hereof (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Sale and Contribution Agreement”), between the
Company, as transferor (in such capacity, the “Transferor”) and the Seller, as
buyer, and that thereafter the Seller may from time to time transfer, assign and
grant a security interest in undivided beneficial interests in the Receivables,
Related Security and other rights to the Administrator for the benefit of the
Secured Parties under the Receivables Purchase Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto, intending to be legally bound, agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I
AGREEMENT TO PURCHASE AND SELL

 

SECTION 1.1  Agreement To Purchase and Sell.  On the terms and subject to the
conditions set forth in this Agreement, each Originator, severally and for
itself, agrees to sell to the Company, and the Company agrees to purchase from
such Originator, from time to time on or after the Closing Date, but before the
Purchase and Sale Termination Date (as defined in Section 1.4), all of such
Originator’s right, title and interest in and to:

 

(a)           each Receivable of such Originator that existed and was owing to
such Originator at the closing of such Originator’s business on January 1, 2006
(the “Cut-off Date”);

 

(b)           each Receivable generated by such Originator from and including
the Cut-off Date to but excluding the Purchase and Sale Termination Date;

 

(c)           all rights to, but not the obligations of, such Originator under
all Related Security with respect to any of the foregoing Receivables;

 

(d)           all monies due or to become due to such Originator with respect to
any of the foregoing;

 

(e)           all books and records of such Originator to the extent related to
any of the foregoing;

 

(f)            all Collections and other proceeds and products of any of the
foregoing (as defined in the UCC) that are or were received by such Originator
on or after the Cut-off Date, including, without limitation, all funds which
either are received by such Originator, the Company or the Servicer from or on
behalf of the Obligors in payment of any amounts owed (including, without
limitation, invoice price, finance charges, interest and all other charges) in
respect of any of the above Receivables or are applied to such amounts owed by
the Obligors (including, without limitation, any insurance payments that such
Originator, the Company or the Servicer applies in the ordinary course of its
business to amounts owed in respect of any of the above Receivables, and net
proceeds of sale or other disposition of repossessed goods or other collateral
or property of the Obligors in respect of any of the above Receivables or any
other parties directly or indirectly liable for payment of such Receivables);
and

 

(g)           all rights, remedies, powers, privileges, title and interest (but
not obligations) in and to the Lock-Box Accounts into which any Collections or
other proceeds with respect to such Receivables may be deposited.

 

All purchases hereunder are absolute and irrevocable and shall be made without
recourse, but shall be made pursuant to, and in reliance upon, the
representations, warranties and covenants of the Originators set forth in this
Agreement and each other Transaction Document.  No obligation or liability to
any Obligor on any Receivable is intended to be assumed by the Company
hereunder, and any such assumption is expressly disclaimed.  The Company’s
foregoing agreement to purchase Receivables and the property, proceeds and
rights described in clauses (c)

 

2

--------------------------------------------------------------------------------


 

through (g) (collectively, the “Related Rights”) is herein called the “Purchase
Facility.”  Each Originator hereby authorizes and consents to the filing of each
of the financing statements that have been filed prior to the date hereof by or
on behalf of the Company or the Administrator in connection with the Original
PSA notwithstanding that the collateral described therein may be broader in
scope than the collateral described in this Agreement.

 

SECTION 1.2  Timing of Purchases.

 

(a)           Closing Date Purchases.  Each Originator’s entire right, title and
interest in (i) each Receivable that existed and was owing to such Originator on
the Closing Date, and (ii) all Related Rights with respect thereto automatically
shall be deemed to have been sold by such Originator to the Company on the
Closing Date.

 

(b)           Subsequent Purchases.  After the Closing Date, until the Purchase
and Sale Termination Date, each Receivable and the Related Rights generated or
otherwise acquired by each Originator shall be deemed to have been sold by such
Originator to the Company immediately (and without further action) upon the
creation of such Receivable.

 

SECTION 1.3  Consideration for Purchases.  On the terms and subject to the
conditions set forth in this Agreement, the Company agrees to make Purchase
Price payments to the Originators in accordance with Article III.

 

SECTION 1.4  Purchase and Sale Termination Date.  The “Purchase and Sale
Termination Date” shall be the earliest to occur of (a) the date the Purchase
Facility is terminated pursuant to Section 8.2 and (b) the Payment Date (as
defined in Section 2.2) immediately following the day on which the Originators
shall have given written notice to the Company, the Seller and the Administrator
at or prior to 10:00 a.m. (New York City time) that the Originators desire to
terminate this Agreement.

 

SECTION 1.5  Intention of the Parties.  It is the express intent of each
Originator and the Company that each conveyance by such Originator to the
Company pursuant to this Agreement of the Receivables, including without
limitation, all Receivables, if any, constituting general intangibles as defined
in the UCC, and all Related Rights be construed as a valid and perfected sale
and absolute assignment (without recourse except as provided herein) of such
Receivables and Related Rights by such Originator to the Company (rather than
the grant of a security interest to secure a debt or other obligation of such
Originator) and that the right, title and interest in and to such Receivables
and Related Rights conveyed to the Company be prior to the rights of and
enforceable against all other Persons at any time, including, without
limitation, lien creditors, secured lenders, purchasers and any Person claiming
through such Originator.  However, if, contrary to the mutual intent of the
parties, any conveyance of Receivables and Related Rights, including without
limitation any Receivables constituting general intangibles, is not construed to
be both a valid and perfected sale and absolute assignment of such Receivables
and Related Rights, and a conveyance of such Receivables and Related Rights that
is prior to the rights of and enforceable against all other Persons at any time,
including without limitation lien creditors, secured lenders, purchasers and any
Person claiming through such Originator, then, it is the intent of such
Originator and the Company that (i) this Agreement also shall be deemed to be,
and hereby is, a security agreement within the meaning of the UCC; and (ii) such
Originator

 

3

--------------------------------------------------------------------------------


 

shall be deemed to have granted to the Company as of the Closing Date, and such
Originator hereby grants to the Company, a security interest in, to and under
all of such Originator’s right, title and interest in and to: (A) the
Receivables and the Related Rights now existing and hereafter created by such
Originator transferred or purported to be transferred hereunder, (B) all monies
due or to become due and all amounts received with respect thereto, (C)  all
books and records of such Originator to the extent related to any of the
foregoing, (D) all rights, remedies, powers, privileges, title and interest (but
not obligations) of such Originator in and to the Lock-Box Accounts into which
any Collections or other proceeds with respect to such Receivables may be
deposited, and any related investment property acquired with any such
Collections or other proceeds (as such term is defined in the applicable UCC)
and (E) all proceeds and products of any of the foregoing to secure all of such
Originator’s obligations hereunder.

 

ARTICLE II
PURCHASE REPORT; CALCULATION OF PURCHASE PRICE

 

SECTION 2.1  Purchase Report.  On the 21st day of each calendar month after the
Closing Date (or if such day is not a Business Day, the next occurring Business
Day) (each such date, a “Monthly Purchase Report Date”), the Servicer shall
deliver to the Company and each Originator a report in substantially the form of
Exhibit A (each such report being herein called a “Purchase Report”) setting
forth, among other things:

 

(a)           [Reserved];

 

(b)           Receivables purchased by the Company from each Originator during
the period commencing on the Monthly Purchase Report Date immediately preceding
such Monthly Purchase Report Date to (but not including) such Monthly Purchase
Report Date (in the case of each subsequent Purchase Report); and

 

(c)           the calculations of reductions of the Purchase Price for any
Receivables as provided in Section 3.2 (a) and (b).

 

SECTION 2.2  Calculation of Purchase Price.  The “Purchase Price” to be paid to
each Originator for the Receivables that are purchased hereunder from such
Originator shall be determined in accordance with the following formula:

 

PP

=

OB x FMVD

 

 

 

where:

 

 

 

 

 

PP

=

Purchase Price for each Receivable as calculated on the relevant Payment Date.

 

 

 

OB

=

The Outstanding Balance of such Receivable on the relevant Payment Date.

 

 

 

FMVD

=

Fair Market Value Discount, as measured on such Payment Date, which is equal to
the quotient (expressed as percentage) of (a) one divided by (b) the sum of
(i) one,

 

4

--------------------------------------------------------------------------------


 

 

 

plus (ii) the product of (A) the Prime Rate on such Payment Date, and (B) a
fraction, the numerator of which is the Days’ Sales Outstanding (calculated as
of the last Business Day of the calendar month next preceding such Payment Date)
and the denominator of which is 365.

 

“Payment Date” means (i) the Closing Date and (ii) each Business Day thereafter
that the Originators are open for business.

 

“Prime Rate” means a per annum rate equal to the “Prime Rate” as published in
the “Money Rates” section of The Wall Street Journal or if such information
ceases to be published in The Wall Street Journal, such other publication as
determined by the Administrator in its sole discretion.

 

ARTICLE III
PAYMENT OF PURCHASE PRICE

 

SECTION 3.1  Purchases.  On each Payment Date, on the terms and subject to the
conditions set forth in this Agreement, the Company shall pay to each Originator
the Purchase Price for the Receivables generated by such Originator on such
Payment Date in cash.

 

SECTION 3.2  Settlement as to Specific Receivables and Dilution.

 

(a)           If (i) on the day of purchase of any Receivable from an Originator
hereunder, any of the representations or warranties set forth in Sections 5.10,
5.15 and 5.17 are not true with respect to such Receivable or (ii) as a result
of any action or inaction (other than solely as a result of the failure to
collect such Receivable due to a discharge in bankruptcy or similar insolvency
proceeding or other credit related reasons with respect to the relevant Obligor)
of such Originator, on any subsequent day, any of such representations or
warranties set forth in Sections 5.10, 5.15 and 5.17 is no longer true with
respect to such Receivable on such subsequent date (without giving effect to any
reference to the date of sale, creation or purchase of such Receivable in such
representation or warranty), then the Purchase Price with respect to such
Receivable shall be reduced by an amount equal to the Outstanding Balance of
such Receivable and shall be accounted to such Originator as provided in clause
(c) below; provided, that if the Company thereafter receives payment on account
of Collections due with respect to such Receivable, the Company promptly shall
deliver such funds to such Originator.

 

(b)           If, on any day, the Outstanding Balance of any Receivable
purchased hereunder is reduced or adjusted as a result of any  revision,
cancellation, allowance, rebate, defective, rejected, returned, repossessed or
foreclosed goods or services, or any discount or other adjustment made by any
Originator, the Company or the Servicer or any setoff, netting of obligations or
dispute between any Originator or the Servicer and an Obligor, as indicated on
the books of the Company (or, for periods prior to the Closing Date, the books
of such Originator), then the Purchase Price with respect to such Receivable
shall be reduced by the amount of such net reduction and shall be accounted to
such Originator as provided in clause (c) below.

 

5

--------------------------------------------------------------------------------


 

(c)           Any reduction in the Purchase Price of any Receivable pursuant to
clause (a) or (b) above shall be applied as a credit for the account of the
Company against the Purchase Price of Receivables subsequently purchased by the
Company from such Originator hereunder; provided, however if there have been no
purchases of Receivables from such Originator (or insufficiently large purchases
of Receivables) to create a Purchase Price sufficient to so apply such credit
against, the amount of such credit shall be paid in cash to the Company by such
Originator;

 

provided, further, that at any time (y) when a Termination Event or an Unmatured
Termination Event exists under the Receivables Purchase Agreement or (z) on or
after the Purchase and Sale Termination Date, the amount of any such credit
shall be paid by such Originator to the Company by deposit in immediately
available funds into a Lock-Box Account for application by the Servicer to the
same extent as if Collections of the applicable Receivable in such amount had
actually been received on such date.

 

SECTION 3.3  Reconveyance of Receivables.  In the event that an Originator has
paid to the Company the full Outstanding Balance of any Receivable pursuant to
Section 3.2, the Company shall reconvey such Receivable to such Originator,
without representation or warranty, but free and clear of all liens, security
interests, charges, and encumbrances created by the Company or the Seller.

 

ARTICLE IV
CONDITIONS OF PURCHASES

 

SECTION 4.1  Conditions Precedent to Initial Purchase.  The initial purchase
hereunder is subject to the condition precedent that the Company and the
Administrator (as the total assignee of the Company) shall have received, on or
before the Closing Date, the following, each (unless otherwise indicated) dated
the Closing Date, and each in form and substance satisfactory to the Company and
the Administrator (as the total assignee of the Company):

 

(a)           A copy of the resolutions of the board of directors or managers of
each Originator approving the Transaction Documents to be executed and delivered
by it and the transactions contemplated hereby and thereby, certified by the
Secretary or Assistant Secretary of such Originator;

 

(b)           Good standing certificates for each Originator issued as of a
recent date acceptable to the Company and the Administrator (as the total
assignee of the Company) by the Secretary of State of the jurisdiction of such
Originator’s organization;

 

(c)           A certificate of the Secretary or Assistant Secretary of each
Originator certifying the names and true signatures of the officers authorized
on such Person’s behalf to sign the Transaction Documents to be executed and
delivered by it (on which certificate the Servicer, the Company, the Seller and
the Administrator (as the total assignee of the Company) may conclusively rely
until such time as the Servicer, the Company, the Seller and the Administrator
(as the total assignee of the Company) shall receive from such Person a revised
certificate meeting the requirements of this clause (c));

 

6

--------------------------------------------------------------------------------


 

(d)           The certificate or articles of incorporation or other
organizational document of each Originator (including all amendments and
modifications thereto) duly certified by the Secretary of State of the
jurisdiction of such Originator’s organization as of a recent date, together
with a copy of the by-laws of such Originator, each duly certified by the
Secretary or an Assistant Secretary of such Originator;

 

(e)           Completed UCC search reports, dated the Closing Date or no earlier
than 30 days prior thereto, listing the financing statements filed in all
applicable jurisdictions that name any Originator, Seller or the Company, as
debtor, together with copies of such other financing statements, and similar
search reports with respect to judgment liens, federal tax liens and liens of
the Pension Benefit Guaranty Corporation in such jurisdictions, as the
Administrator may reasonably request, showing no Adverse Claims on any Pool
Assets other than any security interests that are released as of the Closing
Date pursuant to the Confirmation Order or the Plan of Reorganization;

 

(f)            Favorable opinions, addressed to the Administrator, each
Purchaser Agent and each Purchaser, in form and substance reasonably
satisfactory to the Administrator, of external counsel for such Originator,
covering such matters as the Administrator may reasonably request, including,
without limitation, (i) certain Delaware corporate and no conflict matters,
(ii) certain organizational and New York enforceability matters, certain
bankruptcy matters and (iii) certain UCC creation and Delaware perfection
matters;

 

(g)           Evidence (i) of the execution and delivery by each of the parties
thereto of each of the other Transaction Documents to be executed and delivered
in connection herewith and (ii) that each of the conditions precedent to the
execution, delivery and effectiveness of such other Transaction Documents has
been satisfied to the Company’s and the Administrator’s (as the total assignee
of the Company) satisfaction; and

 

(h)           A copy of the Confirmation Order that has not been modified or
amended (except for modifications or amendments approved by the Administrator
and the Majority Purchaser Agents).

 

SECTION 4.2  Certification as to Representations and Warranties.  Each
Originator, by accepting the Purchase Price related to each purchase of
Receivables generated by such Originator, shall be deemed to have certified that
the representations and warranties contained in Article V, as from time to time
amended in accordance with the terms hereof, are true and correct in all
material respects on and as of such day, with the same effect as though made on
and as of such day (except for representations and warranties which apply to an
earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date).

 

SECTION 4.3  Additional Originators.  Additional Persons may be added as
Originators hereunder, with the prior written consent of the Company and the
Administrator; provided that the following conditions are satisfied on or before
the date of such addition:

 

(a)           The Company shall have given the Administrator at least ten
Business Days prior written notice of such proposed addition and the identity of
the proposed additional

 

7

--------------------------------------------------------------------------------


 

Originator and shall have provided such other information with respect to such
proposed additional Originator as the Administrator may reasonably request;

 

(b)           such proposed additional Originator has executed and delivered to
the Company and the Administrator an agreement substantially in the form
attached hereto as Exhibit B (a “Joinder Agreement”);

 

(c)           such proposed additional Originator has delivered to the Company
and the Administrator (as the total assignee of the Company) each of the
documents with respect to such Originator described in Sections 4.1 and 4.2, in
each case in form and substance satisfactory to the Company and the
Administrator (as the total assignee of the Company); and

 

(d)           no Purchase and Sale Termination Date shall have occurred and be
continuing.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE ORIGINATORS

 

In order to induce the Company to enter into this Agreement and to make
purchases hereunder, each Originator hereby represents and warrants with respect
to itself that each representation and warranty concerning it or the Receivables
sold by it hereunder, that is contained in the Receivables Purchase Agreement is
true and correct, and hereby makes as of the Closing Date the representations
and warranties set forth in this Article V.

 

SECTION 5.1  Existence and Power.  Such Originator is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, and upon the entry by the Bankruptcy Court of the Confirmation
Order, has all power and authority and all governmental licenses,
authorizations, consents and approvals required to carry on its business in each
jurisdiction in which its business is conducted except if failure to have such
licenses, authorizations, consents or approvals would not reasonably be expected
to have a Material Adverse Effect.

 

SECTION 5.2  Company and Governmental Authorization, Contravention.  The
execution, delivery and performance by such Originator of this Agreement (i) are
within such Originator’s company powers, have been duly authorized by all
necessary company action, require no action by or in respect of, or filing with
(other than the filing of the UCC financing statements and continuation
statements contemplated hereunder), any governmental body, agency or official,
(ii) other than as would not reasonably be expected to result in a Material
Adverse Effect, do not contravene, or constitute a default under, any provision
of Applicable Law or of the organizational documents of such Originator or of
any agreement, judgment, injunction, order, decree or other instrument binding
upon such Originator and (iii) do not result in the creation or imposition of
any Adverse Claim on assets of such Originator or any of its Subsidiaries.

 

SECTION 5.3  Binding Effect of Agreement.  This Agreement and each of the other
Transaction Documents to which it is a party constitutes the legal, valid and
binding obligation of such Originator enforceable against such Originator in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization or other similar

 

8

--------------------------------------------------------------------------------


 

laws affecting the enforcement of creditors’ rights generally and by general
principles of equity, regardless of whether enforceability is considered in a
proceeding in equity or at law.

 

SECTION 5.4  Accuracy of Information.  All information heretofore furnished in
writing by such Originator to the Company or the Administrator pursuant to or in
connection with this Agreement or any other Transaction Document or any
transaction contemplated hereby or thereby is, and all such information
hereafter furnished by such Originator to the Company or the Administrator in
writing pursuant to this Agreement or any Transaction Document will be, taken as
a whole, true and accurate in all material respects on the date such information
is stated or certified.

 

SECTION 5.5  Actions, Suits.  There are no actions, suits or proceedings pending
or, to the best of such Originator’s knowledge, threatened against or affecting
such Originator or any of its Affiliates or their respective properties, in or
before any court, arbitrator or other body, which could reasonably be expected
to have a Material Adverse Effect.

 

SECTION 5.6  Taxes.  Such Originator has filed or caused to be filed all U.S.
federal income tax returns and all other material returns, statements, forms and
reports for taxes, domestic or foreign, required to be filed by it and has paid
all taxes payable by it which have become due or any assessments made against it
or any of its property and all other material taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority, except to
the extent that such taxes are being contested in good faith by appropriate
proceedings and for which such reserves or other appropriate provisions, if any,
as are required by generally accepted accounting principles shall have been
made.

 

SECTION 5.7  Compliance with Applicable Laws.  Such Originator is in compliance
with the requirements of all Applicable Laws and orders of all Governmental
Authorities except to the extent that the failure to comply would not reasonably
be expected to have a Material Adverse Effect.  In addition, no Receivable sold
hereunder contravenes any Applicable Laws, rules or regulations applicable
thereto or to such Originator in any material respect.

 

SECTION 5.8  Reliance on Separate Legal Identity.  Such Originator acknowledges
that each of the Administrator and the other Secured Parties are entering into
the Transaction Documents to which they are parties in reliance upon the
Seller’s identity as a legal entity separate from such Originator and the
Transferor.

 

SECTION 5.9  Investment Company.  Such Originator is not required to register as
an “investment company,” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended. 

SECTION 5.10  Perfection.  Immediately preceding its sale of each Receivable
hereunder, such Originator was the owner of such Receivable sold or purported to
be sold, free and clear of any Adverse Claims, and each such sale hereunder
constitutes a valid sale, transfer and assignment of all of such Originator’s
right, title and interest in, to and under the Receivables sold by it, free and
clear of any Adverse Claims. On or before the date hereof and before the
generation by such Originator of any new Receivable to be sold or otherwise
conveyed hereunder, all financing statements and other documents, if any,
required to be recorded or filed

 

9

--------------------------------------------------------------------------------


 

in order to perfect and protect the Company’s ownership interest in such
Receivable against all creditors of and purchasers from such Originator will
have been duly filed in each filing office necessary for such purpose, and all
filing fees and taxes, if any, payable in connection with such filings shall
have been paid in full.  Each such financing statement, if filed with respect to
such Receivable as an as-extracted collateral filing, includes a complete and
correct description of the real property in all material respects related to
such Receivable as extracted collateral, as contemplated by the UCC, and names a
record owner of the real property.

 

SECTION 5.11  Creation of Receivables.  Such Originator has exercised at least
the same degree of care and diligence in the creation of the Receivables sold or
otherwise conveyed hereunder as it has exercised  in connection with the
creation of receivables originated by it and not so transferred hereunder.

 

SECTION 5.12  Credit and Collection Policy.  Such Originator has complied in all
material respects with its Credit and Collection Policy in regard to each
Receivable sold by it hereunder and the related Contract.

 

SECTION 5.13  Enforceability of Contracts.  Each Contract related to any
Receivable sold by such Originator hereunder is effective to create, and has
created, a legal, valid and binding obligation of the related Obligor to pay the
outstanding balance of such Receivable, enforceable against the Obligor in
accordance with its terms, without being subject to any defense, deduction,
offset or counterclaim and such Originator has fully performed its obligations
under such Contract.

 

SECTION 5.14  Location and Offices.  As of the Closing Date, such Originator’s
location (as such term is defined in the applicable UCC) is in the state set
forth on Schedule II hereto, and such location has not been changed for at least
four months before the date hereof.  The offices where such Originator keeps all
records concerning the Receivables are located at the addresses set forth on
Schedule III hereto or such other locations of which the Company and the
Administrator (as the total assignee of the Company) has been given written
notice in accordance with the terms hereof.

 

SECTION 5.15  Good Title.  Upon the creation of each new Receivable sold or
otherwise conveyed or purported to be conveyed hereunder and on the Closing Date
for then existing Receivables, the Company shall have a valid and perfected
first priority ownership interest in each Receivable sold to it hereunder, free
and clear of any Adverse Claim.

 

SECTION 5.16  Names.  Except as described in Schedule IV, such Originator has
not used any corporate or company names, tradenames or assumed names other than
its name set forth on the signature pages of this Agreement.

 

SECTION 5.17  Nature of Receivables.  Each Pool Receivable purchased hereunder
and included in the calculation of Net Receivables Pool Balance is, on the date
of such purchase, an Eligible Receivable.

 

SECTION 5.18  Bulk Sales, Margin Regulations, No Fraudulent Conveyance. 
No transaction contemplated hereby requires compliance with or will become
subject to avoidance under any bulk sales act or similar law.  No use of funds
obtained by such Originator

 

10

--------------------------------------------------------------------------------


 

hereunder will conflict with or contravene Regulation T, U or X of the Federal
Reserve Board.  No purchase hereunder constitutes a fraudulent transfer or
conveyance or avoidable post-petition transfer under any United States federal
or applicable state bankruptcy or insolvency laws or is otherwise void or
voidable under such or similar laws or principles or for any other reason.

 

SECTION 5.19  Solvency.  On the date hereof, and on the date of each purchase
hereunder (both before and after giving effect to such purchase), such
Originator shall be Solvent.

 

SECTION 5.20  Effectiveness of Orders.  The Confirmation Order is in full force
and effect and has not been vacated or reversed, is not subject to a stay, and
has not been modified or amended (other than any amendment or modification
approved in writing by the Administrator and the Majority Purchaser Agents).

 

SECTION 5.21  [Reserved.]

 

SECTION 5.22  Licenses, Contingent Liabilities, and Labor Controversies.

 

(a)                                 Such Originator has not failed to obtain any
licenses, permits, franchises or other governmental authorizations necessary to
the ownership of its properties or to the conduct of its business, except such
failures to have such licenses, permits, franchises or other governmental
authorizations that could not reasonably be expected to have a Material Adverse
Effect.

 

(b)                                 There are no labor controversies pending
against such Originator that have had (or could reasonably be expected to have)
a Material Adverse Effect.

 

SECTION 5.23  Purchase Price.  Each sale and contribution by such Originator to
Company of an interest in Receivables has been made for “reasonably equivalent
value” (as such term is used in Section 548 of the Bankruptcy Code) and not for
or on account of “antecedent debt” (as such term is used in Section 547 of the
Bankruptcy Code) owed by the Originator to Company, and is otherwise not subject
to avoidance under any provision of the Bankruptcy Code or Applicable Law.

 

SECTION 5.24  No Material Adverse Effect.  Since the Closing Date, there has
been no Material Adverse Effect on the Servicer.

 

SECTION 5.25  Anti-Money Laundering/International Trade Law Compliance.  No
Covered Entity is a Sanctioned Person.  No Covered Entity, either in its own
right or through any third party, (a) has any of its assets in a Sanctioned
Country or in the possession, custody or control of a Sanctioned Person in
violation of any Anti-Terrorism Law; (b) does business in or with, or derives
any of its income from investments in or transactions with, any Sanctioned
Country or Sanctioned Person in violation of any Anti-Terrorism Law; or
(c) engages in any dealings or transactions prohibited by any Anti-Terrorism
Law.

 

SECTION 5.26  Location of Mining Operations.  The location of each Originator’s
mining operations and names of each minehead relating thereto are as set forth
on Schedule V hereto.

 

11

--------------------------------------------------------------------------------


 

SECTION 5.27  Mortgages Covering As-Extracted Collateral.  There are no
mortgages that are effective as financing statements covering as-extracted
collateral that constitutes Pool Assets and that name the Transferor as grantor,
debtor or words of similar effect filed or recorded in any jurisdiction.

 

SECTION 5.28  Reaffirmation of Representations and Warranties by the
Originator.  On each day that a new Receivable is created, and when sold to the
Company hereunder, such Originator shall be deemed to have certified that all
representations and warranties set forth in this Article V are true and correct
on and as of such day (except for representations and warranties which apply as
to an earlier date (in which case such representations and warranties shall be
true and correct as of such earlier date)).

 

ARTICLE VI
COVENANTS OF THE ORIGINATORS

 

SECTION 6.1  Affirmative Covenants.  At all times from the date hereof until the
Final Payout Date, each Originator shall:

 

(a)                                 General Information.  Furnish to the Company
and the Administrator such information as the Company or the Administrator may
from time to time reasonably request.

 

(b)                                 Furnishing of Information and Inspection of
Records.  Furnish to the Company and the Administrator from time to time such
information with respect to the Receivables as such Person may reasonably
request.  Such Originator will, at such Originator’s expense, during regular
business hours with prior written notice (i) permit the Company or the
Administrator, or their respective agents or representatives, (A) to examine and
make copies of and abstracts from all books and records relating to the
Receivables or other Pool Assets and (B) to visit the offices and properties of
such Originator for the purpose of examining such books and records, and to
discuss matters relating to the Receivables, other Related Rights or such
Originator’s performance hereunder or under the other Transaction Documents to
which it is a party with any of the officers, directors, employees or
independent public accountants of such Originator (provided that representatives
of such Originator are present during such discussions) having knowledge of such
matters and (ii)  without limiting the provisions of clause (i) above, during
regular business hours, at Originator’s expense, upon reasonable prior written
notice from the Company or the Administrator, permit certified public
accountants or other auditors acceptable to the Administrator to conduct, a
review of its books and records with respect to the Receivables; provided, that
such Originator shall only be responsible for the expenses incurred in
connection with one (1) review for any calendar year pursuant to this clause
(ii), so long as no Termination Event has occurred.

 

(c)                                  Keeping of Records and Books.  Have and
maintain (i) administrative and operating procedures (including an ability to
recreate records if originals are destroyed), (ii) adequate facilities,
personnel and equipment and (iii) all records and other information reasonably
necessary for collection of the Receivables originated by such Originator
(including records adequate to permit the daily identification of each new such
Receivable and all Collections of, and adjustments to, each existing such
Receivable).  Such Originator will give the Company and the Administrator prior
notice of any change in such administrative and operating

 

12

--------------------------------------------------------------------------------


 

procedures that causes them to be materially different from the procedures
described to the Company and the Administrator on or before the date hereof as
such Originator’s then existing or planned administrative and operating
procedures for collecting Receivables.

 

(d)                                 Performance and Compliance with Receivables
and Contracts.  Timely and fully perform and comply, at its own expense, in all
material respects with all provisions, covenants and other promises required to
be observed by it under all Contracts or other documents or agreements related
to the Receivables.

 

(e)                                  Credit and Collection Policy.  Comply in
all material respects with its Credit and Collection Policy in regard to each
Receivable originated or acquired by it and any related Contract or other
related document or agreement.

 

(f)                                   Receivable Purchase Agreement.  Perform
and comply in all material respects with each covenant and other undertaking in
the Receivables Purchase Agreement and the Sale and Contribution Agreement that
the Company undertakes to cause such Originator to perform, subject to any
applicable grace periods, if any, for such performance provided for in such
agreements.

 

(g)                                  Preservation of Existence.  Preserve and
maintain its existence as a corporation or limited liability company, as
applicable, and all rights, franchises and privileges in the jurisdiction of its
organization, and qualify and remain qualified in good standing as a foreign
corporation or limited liability company, as applicable, in each jurisdiction
where the failure to preserve and maintain such existence, rights, franchises,
privileges and qualification could reasonably be expected to have a Material
Adverse Effect.

 

(h)                                 Location of Records.  Keep its location (as
such term is defined in the applicable UCC), and the offices where it keeps its
records concerning or related to Receivables, at the address(es) referred to in
Schedule II or Schedule III, respectively, or, at such other locations in
jurisdictions where all action required by Section 7.3 shall have been taken and
completed; provided that such Originator shall promptly (and in any event prior
to the date that is 30 days after any such change in location) give to the
Company and the Administrator (as the assignee of the Company) written notice of
any such change in location.

 

(i)                                     Data Records.  Place and maintain on its
summary master control data processing records the following legend (or the
substantive equivalent thereof):  “THE RECEIVABLES DESCRIBED HEREIN HAVE BEEN
SOLD TO ARCH COAL, INC. PURSUANT TO A SECOND AMENDED AND RESTATED PURCHASE AND
SALE AGREEMENT, DATED AS OF OCTOBER 5, 2016, BETWEEN THE ORIGINATORS NAMED
THEREIN AND ARCH COAL, INC.; AND AN INTEREST IN THE RECEIVABLES DESCRIBED HEREIN
HAS BEEN GRANTED TO PNC BANK, NATIONAL ASSOCIATION, FOR THE BENEFIT OF THE
SECURED PARTIES UNDER THE THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT, DATED AS OF OCTOBER 5, 2016, AMONG ARCH RECEIVABLE COMPANY, LLC, ARCH
COAL SALES COMPANY, INC., AS INITIAL SERVICER, THE VARIOUS CONDUIT PURCHASERS,
RELATED COMMITTED PURCHASERS, LC PARTICIPANTS AND PURCHASER

 

13

--------------------------------------------------------------------------------


 

AGENTS FROM TIME TO TIME PARTY THERETO AND PNC BANK, NATIONAL ASSOCIATION, AS
ADMINISTRATOR AND AS LC BANK.”

 

(j)                                    Preservation of Security Interest.  Take
(or cause to be taken) any and all action as Company or the Administrator may
require to preserve and maintain the perfection and priority of the security
interest of the Administrator in the Receivables and Related Rights.

 

(k)                                 Mining Operations and Mineheads.  The
Company shall (and shall cause each applicable Originator to) promptly, and in
any event within 30 days of any change, deletion or addition to the location of
any Originator’s mining operations or mineheads set forth on Schedule V hereto,
(i) notify the Administrator and each Purchaser Agent of such change, deletion
or addition, (ii) cause the filing or recording of such financing statements and
amendments and/or releases to financing statements, mortgages or other
instruments, if any, necessary to preserve and maintain the perfection and
priority of the security interest of the Transferor, Seller and the
Administrator (for the benefit of the Secured Parties) in the Pool Assets
pursuant to this Agreement, in each case in form and substance satisfactory to
the Administrator and (iii) deliver to the Administrator and each Purchaser
Agent an updated Schedule V hereto reflecting such change, deletion or addition;
it being understood that no Receivable, the related location of mining
operations and/or mineheads of which is not as set forth on Schedule V hereto as
of such date of determination shall be an Eligible Receivable until such time as
each condition under this clause (k) shall have been satisfied (and upon such
satisfaction, this Agreement shall be deemed amended to reflect such updated
Schedule V hereto).

 

(l)                                     Additional Mortgages Under Credit
Agreement.  The Company shall (and shall cause each applicable Originator to)
(x) provide written notice promptly, and in any event within 30 days, to the
Seller, the Administrator and each Purchaser Agent of each new Mortgage or
amendment or modification of an existing Mortgage under the Credit Agreement
covering as-extracted collateral, (y) cause to be delivered to the Administrator
a letter, in the form of the Release Agreement (or such other form as may be
approved by the Administrator), addressed to the Administrator and duly executed
by the related grantee or beneficiary releasing such party’s security interest,
lien or other rights under such new Mortgage or amended or modified Mortgage in
the Receivables, Contracts and Related Security subject thereto and (z) file or
record all amendments and/or releases to such new, amended or modified Mortgages
necessary to release and remove of record any such security interest, lien or
other interest of the related grantee or beneficiary in the Receivables,
Contracts and Related Security, in each case in form and substance satisfactory
to the Administrator.

 

(m)                             Payments on Receivables, Accounts.  At all times
instruct all Obligors to deliver payments on the Pool Receivables to a Lock-Box
Account.  Such Originator will, at all times, maintain such books and records
necessary to identify Collections received from time to time on Pool Receivables
and to segregate such Collections from other property of such Originator.  If
any such payments or other Collections are received by such Originator, it shall
hold such payments in trust for the benefit of the Administrator and the other
Secured Parties and promptly (but in any event within two Business Days after
receipt) remit such funds into a Lock-Box Account.  Such Originator will cause
each Lock-Box Bank to comply with the terms of each applicable Lock-Box
Agreement.  Such Originator will not permit the funds other than

 

14

--------------------------------------------------------------------------------


 

Collections on Pool Receivables and other Pool Assets to be deposited into any
Lock-Box Account.  If such funds are nevertheless deposited into any Lock-Box
Account, such Originator will within two Business Days identify such funds for
segregation.  Such Originator will not commingle Collections or other funds to
which the Administrator or any other Secured Party is entitled with any other
funds.

 

(n)                                 Certain Post-Closing Requirements.  As soon
as practicable and in any event not later than 120 days following the Closing
Date, the Servicer shall (or shall cause the Company to) deliver to the
Administrator favorable opinions, addressed to the Administrator, each Purchaser
Agent and each Purchaser, in form and substance reasonably satisfactory to the
Administrator, of external counsel for the Company, Originators, the Servicer
and the Seller, covering certain corporate and UCC perfection matters relating
to the Originators organized in Kentucky, West Virginia and Virginia as well as
certain UCC perfection matters with respect to county-level filings made by each
Originator.

 

SECTION 6.2  Reporting Requirements.  From the date hereof until the first day
following the Purchase and Sale Termination Date, each Originator will, unless
the Company and the Administrator shall otherwise consent in writing, furnish to
the Company and the Administrator:

 

(a)                                 Purchase and Sale Termination Events.  As
soon as possible, and in any event within three (3) Business Days after such
Originator becomes aware of the occurrence of each Purchase and Sale Termination
Event or each event which with notice or the passage of time or both would
become a Purchase and Sale Termination Event (an “Unmatured Purchase and Sale
Termination Event”), a written statement of the chief financial officer,
treasurer or other officer of such Originator describing such Purchase and Sale
Termination Event or Unmatured Purchase and Sale Termination Event and the
action that such Originator proposes to take with respect thereto, in each case
in reasonable detail;

 

(b)                                 Proceedings.  As soon as possible, and in
any event within three (3) Business Days after such Originator becomes aware
thereof, written notice of (i) litigation, investigation or proceeding of the
type described in Section 5.5 not previously disclosed to the Company and the
Administrator which could reasonably be expected to have a Material Adverse
Effect, and (ii) all material adverse developments that have occurred with
respect to any previously disclosed litigation, proceedings and investigations;
and

 

(c)                                  Other.  Promptly, from time to time, such
other information, documents, records or reports respecting the Receivables or
the conditions or operations, financial or otherwise, of such Originator as the
Company or the Administrator may from time to time reasonably request in order
to protect the interests of the Company, the Administrator or the other Secured
Parties under or as contemplated by the Transaction Documents.

 

SECTION 6.3  Negative Covenants.  At all times from the date hereof until the
Final Payout Date, each Originator shall not, unless the Company and the
Administrator shall otherwise consent in writing, it shall not:

 

15

--------------------------------------------------------------------------------


 

(a)                                 Sales, Liens, Etc.  Except as otherwise
provided herein or in any other Transaction Document, sell, assign (by operation
of law or otherwise) or otherwise dispose of, or create or suffer to exist any
Adverse Claim upon or with respect to, any Receivable sold or otherwise conveyed
or purported to be sold or otherwise conveyed hereunder or related Contract or
Related Security, or any interest therein, or any Collections thereon, or assign
any right to receive income in respect thereof.

 

(b)                                 Extension or Amendment of Receivables. 
Except as otherwise permitted in Section 4.2(a) of the Receivables Purchase
Agreement and the applicable Credit and Collection Policy, extend, amend or
otherwise modify the terms of any Receivable in any material respect generated
by it that is sold or otherwise conveyed hereunder, or amend, modify or waive,
in any material respect, any term or condition of any Contract related thereto
(which term or condition relates to payments under, or the enforcement of, such
Contract).

 

(c)                                  Change in Business or Credit and Collection
Policy.  (i) Make any change in the character of its business or (ii) make any
change in its Credit and Collection Policy that could reasonably be expected to
have a Material Adverse Effect, in the case of either clause (i) or (ii) above,
without the prior written consent of the Administrator.  No Originator shall
make any other written change in any Credit and Collection Policy without giving
prior written notice thereof to the Administrator.

 

(d)                                 Receivables Not to be Evidenced by
Promissory Notes or Chattel Paper.  Except as otherwise provided in the
Receivables Purchase Agreement in regard to servicing, take any action to cause
or permit any Receivable generated by it that is sold by it hereunder to become
evidenced by any “instrument” or “chattel paper” (as defined in the applicable
UCC).

 

(e)                                  Mergers, Acquisitions, Sales, etc.  (i) Be
a party to any merger, consolidation or other restructuring, except (A) a
Permitted Merger or (B) any other merger, consolidation or other restructuring
where the Company and the Administrator have each (1) received 10 Business Days’
prior notice thereof, (2) consented in writing thereto, (3) received executed
copies of all documents, certificates and opinions (including, without
limitation, opinions relating to bankruptcy and UCC matters) as the Company or
the Administrator shall request and (4) been satisfied that all other action to
perfect and protect the interests of the Company and the Administrator, on
behalf of the Secured Parties, in and to the Receivables to be sold by it
hereunder and other Related Rights, as requested by the Company or the
Administrator shall have been taken by, and at the expense of such Originator
(including the filing of any UCC financing statements, the receipt of
certificates and other requested documents from public officials and all such
other actions required pursuant to Section 7.3) or (ii) directly or indirectly
sell, transfer, assign, convey or lease whether in one or a series of
transactions, all or substantially all of its assets (other than in accordance
with the Transaction Documents); provided, that the Originators shall not be
prohibited pursuant to this clause (e) to have granted Liens (other than Liens
on any Pool Assets) in favor of the administrative agent or collateral agent
under the Credit Agreement or Liens (other than Liens on any Pool Assets) that
are otherwise permitted under the Credit Agreement.

 

(f)                                   No Change in Name, Identity or Corporate
Structure.  Change its name, identity, corporate structure or jurisdiction of
organization, in any case, unless the Company and

 

16

--------------------------------------------------------------------------------


 

the Administrator have each (1) received prior notice thereof, (2) received
executed copies of all documents, certificates and opinions (including, without
limitation, opinions relating to bankruptcy and UCC matters) as the Company or
the Administrator shall request and (3) been satisfied that all other action to
perfect and protect the interests of the Company and the Administrator, on
behalf of the Secured Parties, in and to the Receivables to be sold by it
hereunder and other Related Rights, as requested by the Company or the
Administrator shall have been taken by, and at the expense of such Originator
(including the filing of any UCC financing statements, the receipt of
certificates and other requested documents from public officials and all such
other actions required pursuant to Section 7.3).

 

(g)                                  Lock-Box Banks.  Make any changes in its
instructions to Obligors regarding Collections on Receivables sold or otherwise
conveyed by it hereunder or add or terminate any bank as a Lock-Box Bank unless
the requirements of Sections 1(f) and (k) of Exhibit IV to the Receivables
Purchase Agreement have been met.

 

(h)                                 Accounting for Purchases.  Account for or
treat (whether in financial statements or otherwise) the transactions
contemplated hereby in any manner other than as sales of the Receivables and
Related Rights by such Originator to the Company.

 

(i)                                     Transaction Documents.  Enter into,
execute, deliver or otherwise become bound after the Closing Date by any
agreement, instrument, document or other arrangement that restricts the right of
such Originator to amend, supplement, amend and restate or otherwise modify, or
to extend or renew, or to waive any right under, this Agreement or any other
Transaction Document

 

(j)                                    Company’s Tax Status.  Take or cause any
action to be taken that could result in the Seller (i) being treated other than
as a “disregarded entity” within the meaning of U.S. Treasury Regulation §
301.7701-3 for U.S. federal income tax purposes or (ii) becoming an association
taxable as a corporation or a publicly traded partnership taxable as a
corporation for U.S. federal income tax purposes.

 

SECTION 6.4  Substantive Consolidation.  Each Originator hereby acknowledges
that this Agreement and the other Transaction Documents are being entered into
in reliance upon the Seller’s identity as a legal entity separate from such
Originator and its Affiliates.  Therefore, from and after the date hereof, each
Originator shall take all reasonable steps necessary to make it apparent to
third Persons that the Seller is an entity with assets and liabilities distinct
from those of such Originator and any other Person, and is not a division of
such Originator, its Affiliates or any other Person.  Without limiting the
generality of the foregoing and in addition to and consistent with the other
covenants set forth herein, such Originator shall take such actions as shall be
required in order that:

 

(a)                                 such Originator shall not be involved in the
day to day management of the Seller;

 

(b)                                 such Originator shall maintain separate
corporate records and books of account from the Seller and otherwise will
observe corporate formalities and have a separate area from the Seller for its
business (which may be located at the same

 

17

--------------------------------------------------------------------------------


 

address as the Seller, and, to the extent that it and the Seller have offices in
the same location, there shall be a fair and appropriate allocation of overhead
costs between them, and each shall bear its fair share of such expenses);

 

(c)                                  the financial statements and books and
records of such Originator shall be prepared after the date of creation of the
Seller to reflect and shall reflect the separate existence of the Seller;
provided, that the Seller’s assets and liabilities may be included in a
consolidated financial statement issued by an affiliate of the Seller; provided,
however, that any such consolidated financial statement or the notes thereto
shall make clear that the Seller’s assets are not available to satisfy the
obligations of such affiliate;

 

(d)                                 except as permitted by the Receivables
Purchase Agreement, (i) such Originator shall maintain its assets (including,
without limitation, deposit accounts) separately from the assets (including,
without limitation, deposit accounts) of the Seller and (ii) the Company’s
assets, and records relating thereto, have not been, are not, and shall not be,
commingled with those of any other Originator;

 

(e)                                  all of the Seller’s business correspondence
and other communications shall be conducted in the Seller’s own name and on its
own stationery;

 

(f)                                   such Originator shall not act as an agent
for the Seller (other than servicing activities pursuant to the Transaction
Documents);

 

(g)                                  such Originator shall not conduct any of
the business of the Seller in its own name;

 

(h)                                 such Originator shall not pay any
liabilities of the Seller out of its own funds or assets;

 

(i)                                     such Originator shall maintain an
arm’s-length relationship with the Seller;

 

(j)                                    such Originator shall not assume or
guarantee or become obligated for the debts of the Seller or hold out its credit
as being available to satisfy the obligations of the Seller;

 

(k)                                 such Originator shall not acquire
obligations of the Seller;

 

(l)                                     such Originator shall allocate fairly
and reasonably overhead or other expenses that are properly shared with the
Seller, including, without limitation, shared office space;

 

(m)                             such Originator shall identify and hold itself
out as a separate and distinct entity from the Seller;

 

(n)                                 such Originator shall correct any known
misunderstanding respecting its separate identity from the Seller;

 

18

--------------------------------------------------------------------------------


 

(o)                                 such Originator shall not enter into, or be
a party to, any transaction with the Seller, except in the ordinary course of
its business and on terms which are intrinsically fair and not less favorable to
it than would be obtained in a comparable arm’s-length transaction with an
unrelated third party;

 

(p)                                 such Originator shall not pay the salaries
of the Seller’s employees, if any; and

 

(q)                                 to the extent not already covered in
paragraphs (a) through (p) above, such Originator shall comply and/or act in
accordance with all of the other separateness covenants set forth in Section 3
of Exhibit IV to the Receivables Purchase Agreement.

 

ARTICLE VII
ADDITIONAL RIGHTS AND OBLIGATIONS
IN RESPECT OF RECEIVABLES

 

SECTION 7.1  Rights of the Company.   Each Originator hereby authorizes the
Company, the Servicer or their respective designees or assignees under the Sale
and Contribution Agreement or the Receivables Purchase Agreement (including,
without limitation, the Administrator) to take any and all steps in such
Originator’s name necessary or desirable, in their respective determination, to
collect all amounts due under any and all Receivables sold or otherwise conveyed
or purported to be conveyed by it hereunder, including, without limitation,
endorsing the name of such Originator on checks and other instruments
representing Collections and enforcing such Receivables and the provisions of
the related Contracts that concern payment and/or enforcement of rights to
payment.

 

SECTION 7.2  Responsibilities of the Originators.  Anything herein to the
contrary notwithstanding:

 

(a)                                 Collection Procedures.  Each Originator
agrees to direct its respective Obligors to make payments of Receivables sold or
otherwise conveyed or purported to be conveyed by it hereunder directly to the
relevant Lock-Box Account at a Lock-Box Bank.  Each Originator further agrees to
transfer any Collections of Receivables sold or conveyed by it hereunder that it
receives directly to a Lock-Box Account within two (2) Business Days of receipt
thereof, and agrees that all such Collections shall be deemed to be received in
trust for the Company and the Administrator (for the benefit of the Secured
Parties).

 

(b)                                 Each Originator shall perform its
obligations hereunder, and the exercise by the Company or its designee of its
rights hereunder shall not relieve such Originator from such obligations.

 

(c)                                  None of the Company, the Servicer, the
Administrator nor any of the other Secured Parties shall have any obligation or
liability to any Obligor or any other third Person with respect to any
Receivables, Contracts related thereto or any other related agreements, nor
shall the Company, the Servicer, the Administrator nor any of the other Secured
Parties be obligated to perform any of the obligations of such Originator
thereunder.

 

19

--------------------------------------------------------------------------------


 

(d)                                 Each Originator hereby grants to the
Administrator an irrevocable power of attorney, with full power of substitution,
coupled with an interest, during the occurrence and continuation of a Purchase
and Sale Termination Event or a Termination Event to take in the name of such
Originator all steps necessary or advisable to endorse, negotiate or otherwise
realize on any writing or other right of any kind held or transmitted by such
Originator or transmitted or received by the Company (whether or not from such
Originator) in connection with any Receivable sold or otherwise conveyed or
purported to be conveyed by it hereunder or Related Rights.

 

SECTION 7.3  Further Action Evidencing Purchases.  Each Originator agrees that
from time to time, at its expense, it will promptly execute and deliver all
further instruments and documents, and take all further action that the Company,
the Servicer or the Administrator may reasonably request in order to perfect,
protect or more fully evidence the Receivables and Related Rights purchased by
the Company hereunder, or to enable the Company to exercise or enforce any of
its rights hereunder or under any other Transaction Document.  Without limiting
the generality of the foregoing, upon the request of the Company, or the
Administrator, such Originator will:

 

(a)                                 execute (if applicable), authorize and file
such financing or continuation statements, or amendments thereto or assignments
thereof, and such other instruments or notices, as may be necessary or
appropriate; and

 

(b)                                 on the Closing Date and from time to time,
if requested thereafter, mark the master data processing records that evidence
or list such Receivables and related Contracts with the legend set forth in
Section 6.1(i).

 

Each Originator hereby authorizes the Company or its designee (including,
without limitation, the Administrator) to file one or more financing or
continuation statements, and amendments thereto and assignments thereof, without
the signature of such Originator, relative to all or any of the Receivables sold
or otherwise conveyed or purported to be conveyed by it hereunder and Related
Rights now existing or hereafter generated by such Originator.  If any
Originator fails to perform any of its agreements or obligations under this
Agreement, the Company or its designee (including, without limitation, the
Administrator) may (but shall not be required to) itself perform, or cause the
performance of, such agreement or obligation, and the expenses of the Company or
its designee (including, without limitation, the Administrator) incurred in
connection therewith shall be payable by such Originator.

 

SECTION 7.4  Application of Collections.  Any payment by an Obligor in respect
of any indebtedness owed by it to any Originator shall, except as otherwise
specified by such Obligor or required by Applicable Law and unless otherwise
instructed by the Servicer (with the prior written consent of the Administrator)
or the Administrator, be applied as a Collection of any Receivable or
Receivables of such Obligor to the extent of any amounts then due and payable
thereunder before being applied to any other indebtedness of such Obligor.

 

SECTION 7.5  Performance of Obligations.  Such Originator shall (i) perform all
of its obligations under the Contracts related to the Receivables generated or
acquired by the Originator to the same extent as if interests in such
Receivables had not been transferred

 

20

--------------------------------------------------------------------------------


 

hereunder, and the exercise by the Company or the Administrator of its rights
hereunder shall not relieve such Originator from any such obligations and
(ii) pay when due any taxes, including, without limitation, any sales taxes
payable in connection with the Receivables generated or acquired by such
Originator and their creation and satisfaction.

 

ARTICLE VIII
PURCHASE AND SALE TERMINATION EVENTS

 

SECTION 8.1  Purchase and Sale Termination Events.  Each of the following events
or occurrences described in this Section 8.1 shall constitute a “Purchase and
Sale Termination Event”:

 

(a)                                 The Facility Termination Date (as defined in
the Receivables Purchase Agreement) shall have occurred; or

 

(b)                                 Any Originator shall fail to make when due
any payment or deposit to be made by it under this Agreement or any other
Transaction Document to which it is a party and such failure shall remain
unremedied for two (2) Business Days; or

 

(c)                                  Any representation or warranty made or
deemed to be made by any Originator (or any of its officers) under or in
connection with this Agreement, any other Transaction Documents to which it is a
party, or any other information or report delivered pursuant hereto or thereto
shall prove to have been incorrect or untrue in any material respect when made
or deemed made or delivered, and shall remain incorrect or untrue for ten
(10) Business Days; or

 

(d)                                 Any Originator shall fail to perform or
observe any other term, covenant or agreement contained in this Agreement or any
other Transaction Document to which it is a party on its part to be performed or
observed and such failure shall continue for thirty (30) days after the earlier
of such Originator’s knowledge or notice thereof.

 

SECTION 8.2  Remedies.

 

(a)                                 Optional Termination.  Upon the occurrence
of a Purchase and Sale Termination Event, the Company shall have the option, by
notice to the Originators (with a copy to the Administrator), to declare the
Purchase Facility as terminated.

 

(b)                                 Remedies Cumulative.  Upon any termination
of the Purchase Facility pursuant to Section 8.2(a), the Company shall have, in
addition to all other rights and remedies under this Agreement, all other rights
and remedies provided under the UCC of each applicable jurisdiction and other
Applicable Laws, which rights shall be cumulative.

 

ARTICLE IX
INDEMNIFICATION

 

SECTION 9.1  Indemnities by the Originators.  Without limiting any other rights
which the Company may have hereunder or under Applicable Law, each Originator,
jointly and

 

21

--------------------------------------------------------------------------------


 

severally, hereby agrees to indemnify the Company and each of its officers,
directors, employees and agents (each of the foregoing Persons being
individually called a “Purchase and Sale Indemnified Party”), forthwith on
demand, from and against any and all damages, losses, claims, judgments,
liabilities and related costs and expenses, including reasonable attorneys’ fees
and disbursements (all of the foregoing being collectively called “Purchase and
Sale Indemnified Amounts”) awarded against or incurred by any of them arising
out of or as a result of the failure of such Originator to perform its
obligations under this Agreement or any other Transaction Document, or arising
out of the claims asserted against a Purchase and Sale Indemnified Party
relating to the transactions contemplated herein or therein or the use of
proceeds thereof or therefrom; excluding, however, (i) Purchase and Sale
Indemnified Amounts to the extent resulting from gross negligence or willful
misconduct on the part of such Purchase and Sale Indemnified Party and (ii) any
indemnification which has the effect of recourse for non-payment of the
Receivables due to a discharge in bankruptcy or similar insolvency proceeding or
other credit related reasons with respect to the relevant Obligor.  Without
limiting the foregoing, and subject to the exclusions set forth in the preceding
sentence, each Originator, severally for itself alone, jointly and severally
with each Originator, shall indemnify each Purchase and Sale Indemnified Party
for Purchase and Sale Indemnified Amounts relating to or resulting from:

 

(a)                                 the transfer by such Originator of an
interest in any Receivable  to any Person other than the Company;

 

(b)                                 the breach of any representation or warranty
made by such Originator (or any of its officers) under or in connection with
this Agreement or any other Transaction Document, or any information or report
delivered by Originator pursuant hereto or thereto, which shall have been false
or incorrect when made or deemed made;

 

(c)                                  the failure by such Originator to comply
with any Applicable Law, rule or regulation with respect to any Receivable
generated by such Originator sold or otherwise transferred or purported to be
transferred hereunder or the related Contract, or the nonconformity of any
Receivable generated by such Originator sold or otherwise transferred or
purported to be transferred hereunder or the related Contract with any such
Applicable Law, rule or regulation;

 

(d)                                 the failure by such Originator to vest and
maintain vested in the Company an ownership interest in the Receivables
generated by such Originator sold or otherwise transferred or purported to be
transferred hereunder free and clear of any Adverse Claim;

 

(e)                                  the failure to file, or any delay in
filing, by such Originator financing statements or other similar instruments or
documents under the UCC of any applicable jurisdiction or other Applicable Laws
with respect to any Receivables or purported Receivables generated by such
Originator sold or otherwise transferred or purported to be transferred
hereunder, whether at the time of any purchase or at any subsequent time to the
extent required hereunder;

 

(f)                                   any dispute, claim, offset or defense
(other than discharge in bankruptcy or similar insolvency proceeding of an
Obligor or other credit related reasons)

 

22

--------------------------------------------------------------------------------


 

of the Obligor to the payment of any Receivable or purported Receivable
generated by such Originator sold or otherwise transferred or purported to be
transferred hereunder (including, without limitation, a defense based on such
Receivable’s or the related Contract’s not being a legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms),
or any other claim resulting from the services related to any such Receivable or
the furnishing of or failure to furnish such services;

 

(g)                                  any product liability claim arising out of
or in connection with services that are the subject of any Receivable generated
by such Originator;

 

(h)                                 any tax or governmental fee or charge, all
interest and penalties thereon or with respect thereto, and all out-of-pocket
costs and expenses, including the reasonable fees and expenses of counsel in
defending against the same, which are required to be paid by reason of the
purchase or ownership of the Receivables generated by such Originator or any
Related Security connected with any such Receivables, including any amounts paid
or payable by the Company under Sections 1.10 and 3.1 of the Receivables
Purchase Agreement and any taxes imposed on the Company’s income, capital, or
revenue, and any liability of the Company attributable to taxes of any Person as
a transferee or successor, by contract, operation of Applicable Law or
otherwise;

 

(i)                                     any failure of any Originator to perform
any of its duties or obligations in accordance with the provisions hereof and of
each other Transaction Document related to Receivables or to timely and fully
comply with the Credit and Collection Policy in regard to each Receivable;

 

(j)                                    the commingling (other than as a result
of actions taken by the Administrator, any Purchaser Agent or any Purchaser) of
Collections of Receivables at any time with other funds;

 

(k)                                 any setoff with respect to any Receivable;

 

(l)                                     the failure or delay to provide any
Obligor with an invoice or other evidence of indebtedness;

 

(m)                             any investigation, litigation or proceeding
(actual or threatened) related to this Agreement or any other Transaction
Document or in respect of any Receivable or any Related Rights;

 

(n)                                 any claim brought by any Person other than a
Purchase and Sale Indemnified Party arising from any activity by an Originator
or any Affiliate of an Originator in servicing, administering or collecting any
Receivable;

 

(o)                                 any failure by any Originator to comply with
its covenants, obligations and agreements contained in this Agreement or any
other Transaction Document; and

 

(p)                                 any action taken by the Administrator as
attorney-in-fact for any Originator pursuant to this Agreement or any other
Transaction Document.

 

23

--------------------------------------------------------------------------------


 

If for any reason the indemnification provided above in this Section 9.1 is
unavailable to a Purchase and Sale Indemnified Party or is insufficient to hold
such Purchase and Sale Indemnified Party harmless, then each of the Originators,
jointly and severally, shall contribute to the amount paid or payable by such
Purchase and Sale Indemnified Party to the maximum extent permitted under
Applicable Law.

 

ARTICLE X
MISCELLANEOUS

 

SECTION 10.1  Amendments, etc.

 

(a)                                 The provisions of this Agreement may from
time to time be amended, modified or waived, if such amendment, modification or
waiver is in writing and executed by the Company and each Originator, with the
prior written consent of the Administrator.

 

(b)                                 No failure or delay on the part of the
Company, the Servicer, any Originator, the Administrator or any third party
beneficiary in exercising any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power or right
preclude any other or further exercise thereof or the exercise of any other
power or right.  No notice to or demand on the Company, the Servicer or any
Originator in any case shall entitle it to any notice or demand in similar or
other circumstances.  No waiver or approval by the Company, the Administrator or
the Servicer under this Agreement shall, except as may otherwise be stated in
such waiver or approval, be applicable to subsequent transactions.  No waiver or
approval under this Agreement shall require any similar or dissimilar waiver or
approval thereafter to be granted hereunder.

 

(c)                                  The Transaction Documents contain a final
and complete integration of all prior expressions by the parties hereto with
respect to the subject matter thereof and shall constitute the entire agreement
among the parties hereto with respect to the subject matter thereof, superseding
all prior oral or written understandings.

 

SECTION 10.2  Notices, etc.  All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
facsimile or electronic mail communication) and shall be delivered or sent by
facsimile, electronic mail or by overnight mail, to the intended party at the
mailing address or electronic mail address or facsimile number of such party set
forth under its name on the signature pages hereof or at such other address or
facsimile number as shall be designated by such party in a written notice to the
other parties hereto or in the case of the Administrator, at its address for
notice pursuant to the Receivables Purchase Agreement.  All such notices and
communications shall be effective (i) if delivered by overnight mail, when
received, and (ii) if transmitted by facsimile or electronic mail, when sent,
receipt confirmed by telephone or electronic means.

 

SECTION 10.3  No Waiver; Cumulative Remedies.  The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.  Without limiting
the foregoing, such Originator hereby authorizes the Company, the Administrator
and each Purchaser (each, a “Set-off Party”), at any time and from time to time,
to the fullest extent permitted by law, to set off, against any obligations of
such Originator to such Set-off Party arising in connection with

 

24

--------------------------------------------------------------------------------


 

the Transaction Documents (including, without limitation, amounts payable
pursuant to Section 9.1) that are then due and payable or that are not then due
and payable but have accrued, any and all deposits (general or special, time or
demand, provisional or final) at any time held by, and any and all  indebtedness
at any time owing by, any Set-off Party to or for the credit or the account of
such Originator; provided that such Set-off Party shall notify such Originator
promptly following such set-off; provided further, that no Set-off Party shall
exercise any setoff against such Originator pursuant to this Agreement with
respect to any deposits of such Originator held by such Set-off Party, if such
exercise is in contravention of any deposit account control agreement or other
similar agreement with such Originator that is then in effect and to which such
Set-off Party is a party in the capacity of the bank maintaining such
Originator’s relevant account.

 

SECTION 10.4  Binding Effect; Assignability.  This Agreement shall be binding
upon and inure to the benefit of the Company and each Originator and their
respective successors and permitted assigns and any trustee or other
representative of their respective bankruptcy estates.  No Originator may assign
any of its rights hereunder or any interest herein without the prior written
consent of the Company and the Administrator.  This Agreement shall create and
constitute the continuing obligations of the parties hereto in accordance with
its terms, and shall remain in full force and effect until such time as the
parties hereto shall agree.  The rights and remedies with respect to any breach
of any representation and warranty made by any Originator pursuant to Article V
and the indemnification and payment provisions of Article IX and Section 10.6
shall be continuing and shall survive any termination of this Agreement.

 

SECTION 10.5  Governing Law.  THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING
FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK) EXCEPT TO THE EXTENT THAT THE VALIDITY OR PERFECTION OF A
SECURITY INTEREST OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL
ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK.

 

SECTION 10.6  Costs, Expenses and Taxes.  In addition to the obligations of the
Originators under Article IX, each Originator, jointly and severally, agrees to
pay on demand:

 

(a)                                 to the Company (and any successor and
permitted assigns thereof) all reasonable costs and expenses incurred by such
Person in connection with the enforcement of this Agreement and the other
Transaction Documents; and

 

(b)                                 all stamp and other taxes and fees payable
in connection with the execution, delivery, filing and recording of this
Agreement or the other Transaction Documents to be delivered hereunder, and
agrees to indemnify each Purchase and Sale Indemnified Party against any
liabilities with respect to or resulting from any delay in paying or omitting to
pay such taxes and fees.

 

SECTION 10.7  SUBMISSION TO JURISDICTION.  EACH PARTY HERETO HEREBY IRREVOCABLY
(a) SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY COURT OF THE STATE OF NEW
YORK OR THE FEDERAL COURT OF THE

 

25

--------------------------------------------------------------------------------


 

UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK OVER ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY TRANSACTION DOCUMENT; (b) AGREES
THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH STATE OR UNITED STATES FEDERAL COURT; (c) WAIVES, TO THE
FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO
THE MAINTENANCE OF SUCH ACTION OR PROCEEDING; (d) IRREVOCABLY CONSENTS TO THE
SERVICE OF ANY AND ALL PROCESS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING
OF COPIES OF SUCH PROCESS TO SUCH PERSON AT ITS ADDRESS SPECIFIED IN
SECTION 10.2; AND (e) AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
SECTION 10.7 SHALL AFFECT THE COMPANY’S RIGHT TO SERVE LEGAL PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO BRING ANY ACTION OR PROCEEDING AGAINST ANY
ORIGINATOR OR ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTIONS.

 

SECTION 10.8  WAIVER OF JURY TRIAL.  EACH PARTY HERETO WAIVES ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER
OR RELATING TO THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT, OR ANY
AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE
FUTURE BE DELIVERED IN CONNECTION HEREWITH OR ARISING FROM ANY RELATIONSHIP
EXISTING IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT,
AND AGREES THAT (a) ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT
AND NOT BEFORE A JURY AND (b) ANY PARTY HERETO (OR ANY ASSIGNEE OR THIRD PARTY
BENEFICIARY OF THIS AGREEMENT) MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF ANY OTHER
PARTY OR PARTIES HERETO TO WAIVER OF ITS OR THEIR RIGHT TO TRIAL BY JURY.

 

SECTION 10.9  Captions and Cross References; Incorporation by Reference.  The
various captions (including, without limitation, the table of contents) in this
Agreement are included for convenience only and shall not affect the meaning or
interpretation of any provision of this Agreement.  References in this Agreement
to any underscored Section or Exhibit are to such Section or Exhibit of this
Agreement, as the case may be.  The Exhibits hereto are hereby incorporated by
reference into and made a part of this Agreement.

 

SECTION 10.10  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same Agreement.

 

SECTION 10.11  Acknowledgment and Agreement.  By execution below, each
Originator expressly acknowledges and agrees that all of the Company’s rights,
title, and

 

26

--------------------------------------------------------------------------------


 

interests in, to, and under this Agreement (but not its obligations), shall be
assigned by the Company to the Seller pursuant to the Sale and Contribution
Agreement and then by the Seller to the Administrator (for the benefit of the
Secured Parties) pursuant to the Receivables Purchase Agreement, and each
Originator irrevocably consents to such assignments.  Each of the parties hereto
acknowledges and agrees that the Administrator and the other Secured Parties are
third party beneficiaries of the rights of the Company arising hereunder and
under the other Transaction Documents to which any Originator is a party, and
notwithstanding anything to the contrary contained herein or in any other
Transaction Document, during the occurrence and continuation of a Termination
Event under the Receivables Purchase Agreement, the Administrator, and not the
Company, shall have the sole right to exercise all such rights and related
remedies.

 

SECTION 10.12  No Proceeding.  Each Originator hereby agrees that it will not
institute, or join any other Person in instituting, against the Seller any
Insolvency Proceeding for at least one year and one day following the Final
Payout Date.  Each Originator further agrees that notwithstanding any provisions
contained in this Agreement to the contrary, the Seller shall not, and shall not
be obligated to, pay any amount to such Originator pursuant to this Agreement or
any other Transaction Document unless the Seller has received funds which may,
subject to Section 1.4 of the Receivables Purchase Agreement, be used to make
such payment.  Any amount which the Seller does not pay pursuant to the
operation of the preceding sentence shall not constitute a claim (as defined in
§101 of the Bankruptcy Code) against or corporate obligation of the Seller by
such Originator for any such insufficiency unless and until the provisions of
the foregoing sentence are satisfied.  The agreements in this Section 10.12
shall survive any termination of this Agreement.

 

SECTION 10.13  Joint and Several Liability.  Each of the representations,
warranties, covenants, indemnities and other undertakings of any Originator
hereunder shall be made jointly and severally, and are joint and several
liabilities of each of the Originators hereunder.

 

SECTION 10.14  Severability.  Any provisions of this Agreement which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

SECTION 10.15  Amendment and Restatement.  This Agreement amends and restates in
its entirety, as of the date hereof, the Amended and Restated Purchase and Sale
Agreement, dated as of January 13, 2016, among the parties hereto (as amended
prior to the date hereof, the “Original PSA”).  Upon the effectiveness of this
Agreement in accordance with its terms, the terms and provisions of the Original
PSA shall, subject to this paragraph, be superseded hereby in their entirety. 
Notwithstanding the foregoing and for the avoidance of doubt, (a) all
indemnification obligations of the Originators under the Original PSA shall
survive this Agreement, (b) all sales of Receivables and Related Rights under
the Original PSA by the Originators to the Company are hereby ratified and
confirmed and shall survive this Agreement and (c) the security interests
granted by the Originators pursuant to the Original PSA shall remain in full
force and effect and shall survive this Agreement as security for all
obligations of the Originators under the Original PSA until such obligations
have been finally and fully paid

 

27

--------------------------------------------------------------------------------


 

and performed. Upon the effectiveness of this Agreement, each reference to the
Original PSA in any other document, instrument or agreement shall mean and be a
reference to this Agreement. Nothing contained herein, unless expressly herein
stated to the contrary, is intended to amend, modify or otherwise affect any
other instrument, document or agreement executed and or delivered in connection
with the Original PSA.

 

[Signature Pages Follow]

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized as of the date first above
written.

 

 

ARCH COAL, INC.

 

 

 

 

 

By:

/s/ Robert G. Jones

 

Name:

Robert G. Jones

 

Title:

Senior Vice President — Law, General

 

 

Counsel & Secretary

 

 

 

Address:

One CityPlace Drive, Suite 300

 

 

St. Louis, Missouri 63141

 

 

 

Attention:

Robert G. Jones

 

Tel:

314-994-2716

 

Fax:

314-994-2736

 

Email:

bjones@archcoal.com

 

Amended and Restated

Purchase and Sale Agreement

(Arch Coal)

 

S-1

--------------------------------------------------------------------------------


 

 

ORIGINATORS:

 

 

 

 

 

ARCH COAL SALES COMPANY, INC.

 

 

 

 

 

By:

/s/ Robert G. Jones

 

Name:

Robert G. Jones

 

Title:

Secretary

 

 

 

Address:

One CityPlace Drive, Suite 300

 

 

St. Louis, Missouri 63141

 

 

 

Attention:

Robert G. Jones

 

Tel:

314-994-2716

 

Fax:

314-994-2736

 

Email:

bjones@archcoal.com

 

 

 

 

 

 

 

ARCH ENERGY RESOURCES, LLC

 

 

 

 

 

By:

/s/ Robert G. Jones

 

Name:

Robert G. Jones

 

Title:

Secretary

 

 

 

 

 

 

Address:

One CityPlace Drive, Suite 300

 

 

St. Louis, Missouri 63141

 

 

 

Attention:

Robert G. Jones

 

Tel:

314-994-2716

 

Fax:

314-994-2736

 

Email:

bjones@archcoal.com

 

Amended and Restated

Purchase and Sale Agreement

(Arch Coal)

 

S-2

--------------------------------------------------------------------------------


 

 

ARCH WESTERN RESOURCES, LLC

 

 

 

 

 

By:

/s/ Robert G. Jones

 

Name:

Robert G. Jones

 

Title:

Secretary

 

 

 

 

Address:

One CityPlace Drive, Suite 300

 

 

St. Louis, Missouri 63141

 

 

 

Attention:

Robert G. Jones

 

Tel:

314-994-2716

 

Fax:

314-994-2736

 

Email:

bjones@archcoal.com

 

 

 

 

 

 

 

COAL-MAC, INC.

 

 

 

 

 

By:

/s/ Robert G. Jones

 

Name:

Robert G. Jones

 

Title:

Secretary

 

 

 

 

Address:

One CityPlace Drive, Suite 300

 

 

St. Louis, Missouri 63141

 

 

 

Attention:

Robert G. Jones

 

Tel:

314-994-2716

 

Fax:

314-994-2736

 

Email:

bjones@archcoal.com

 

Second Amended and Restated

Purchase and Sale Agreement

(Arch Coal)

 

S-3

--------------------------------------------------------------------------------


 

 

CUMBERLAND RIVER COAL COMPANY

 

 

 

 

 

By:

/s/ Robert G. Jones

 

Name:

Robert G. Jones

 

Title:

Secretary

 

 

 

 

Address:

One CityPlace Drive, Suite 300

 

 

St. Louis, Missouri 63141

 

 

 

Attention:

Robert G. Jones

 

Tel:

314-994-2716

 

Fax:

314-994-2736

 

Email:

bjones@archcoal.com

 

 

 

 

 

 

 

LONE MOUNTAIN PROCESSING, INC.

 

 

 

 

 

By:

/s/ Robert G. Jones

 

Name:

Robert G. Jones

 

Title:

Secretary

 

 

 

 

Address:

One CityPlace Drive, Suite 300

 

 

St. Louis, Missouri 63141

 

 

 

Attention:

Robert G. Jones

 

Tel:

314-994-2716

 

Fax:

314-994-2736

 

Email:

bjones@archcoal.com

 

Second Amended and Restated

Purchase and Sale Agreement

(Arch Coal)

 

S-4

--------------------------------------------------------------------------------


 

 

MINGO LOGAN COAL COMPANY

 

 

 

 

 

By:

/s/ Robert G. Jones

 

Name:

Robert G. Jones

 

Title:

Secretary

 

 

 

 

Address:

One CityPlace Drive, Suite 300

 

 

St. Louis, Missouri 63141

 

 

 

Attention:

Robert G. Jones

 

Tel:

314-994-2716

 

Fax:

314-994-2736

 

Email:

bjones@archcoal.com

 

 

 

 

 

 

 

MOUNTAIN COAL COMPANY, L.L.C.

 

 

 

 

 

By:

/s/ Robert G. Jones

 

Name:

Robert G. Jones

 

Title:

Secretary

 

 

 

 

Address:

One CityPlace Drive, Suite 300

 

 

St. Louis, Missouri 63141

 

 

 

Attention:

Robert G. Jones

 

Tel:

314-994-2716

 

Fax:

314-994-2736

 

Email:

bjones@archcoal.com

 

Second Amended and Restated

Purchase and Sale Agreement

(Arch Coal)

 

S-5

--------------------------------------------------------------------------------


 

 

THUNDER BASIN COAL COMPANY, L.L.C.

 

 

 

 

 

By:

/s/ Robert G. Jones

 

Name:

Robert G. Jones

 

Title:

Secretary

 

 

 

 

Address:

One CityPlace Drive, Suite 300

 

 

St. Louis, Missouri 63141

 

 

 

Attention:

Robert G. Jones

 

Tel:

314-994-2716

 

Fax:

314-994-2736

 

Email:

bjones@archcoal.com

 

 

 

 

 

 

 

BRONCO MINING COMPANY, INC.

 

 

 

 

 

By:

/s/ Robert G. Jones

 

Name:

Robert G. Jones

 

Title:

Secretary

 

 

 

 

Address:

One CityPlace Drive, Suite 300

 

 

St. Louis, Missouri 63141

 

 

 

Attention:

Robert G. Jones

 

Tel:

314-994-2716

 

Fax:

314-994-2736

 

Email:

bjones@archcoal.com

 

Second Amended and Restated

Purchase and Sale Agreement

(Arch Coal)

 

S-6

--------------------------------------------------------------------------------


 

 

COALQUEST DEVELOPMENT LLC

 

 

 

 

 

By:

/s/ Robert G. Jones

 

Name:

Robert G. Jones

 

Title:

Secretary

 

 

 

 

Address:

One CityPlace Drive, Suite 300

 

 

St. Louis, Missouri 63141

 

 

 

Attention:

Robert G. Jones

 

Tel:

314-994-2716

 

Fax:

314-994-2736

 

Email:

bjones@archcoal.com

 

 

 

 

 

 

 

HAWTHORNE COAL COMPANY, INC.

 

 

 

 

 

By:

/s/ Robert G. Jones

 

Name:

Robert G. Jones

 

Title:

Secretary

 

 

 

 

Address:

One CityPlace Drive, Suite 300

 

 

St. Louis, Missouri 63141

 

 

 

Attention:

Robert G. Jones

 

Tel:

314-994-2716

 

Fax:

314-994-2736

 

Email:

bjones@archcoal.com

 

Second Amended and Restated

Purchase and Sale Agreement

(Arch Coal)

 

S-7

--------------------------------------------------------------------------------


 

 

HUNTER RIDGE COAL COMPANY

 

 

 

 

 

By:

/s/ Robert G. Jones

 

Name:

Robert G. Jones

 

Title:

Secretary

 

 

 

Address:

One CityPlace Drive, Suite 300

 

 

St. Louis, Missouri 63141

 

 

 

Attention:

Robert G. Jones

 

Tel:

314-994-2716

 

Fax:

314-994-2736

 

Email:

bjones@archcoal.com

 

 

 

 

 

 

 

HUNTER RIDGE HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Robert G. Jones

 

Name:

Robert G. Jones

 

Title:

Secretary

 

 

 

Address:

One CityPlace Drive, Suite 300

 

 

St. Louis, Missouri 63141

 

 

 

Attention:

Robert G. Jones

 

Tel:

314-994-2716

 

Fax:

314-994-2736

 

Email:

bjones@archcoal.com

 

Second Amended and Restated

Purchase and Sale Agreement

(Arch Coal)

 

S-8

--------------------------------------------------------------------------------


 

 

HUNTER RIDGE, INC.

 

 

 

 

 

By:

/s/ Robert G. Jones

 

Name:

Robert G. Jones

 

Title:

Secretary

 

 

 

Address:

One CityPlace Drive, Suite 300

 

 

St. Louis, Missouri 63141

 

 

 

Attention:

Robert G. Jones

 

Tel:

314-994-2716

 

Fax:

314-994-2736

 

Email:

bjones@archcoal.com

 

 

 

 

 

 

 

ICG BECKLEY, LLC

 

 

 

 

 

By:

/s/ Robert G. Jones

 

Name:

Robert G. Jones

 

Title:

Secretary

 

 

 

Address:

One CityPlace Drive, Suite 300

 

 

St. Louis, Missouri 63141

 

 

 

Attention:

Robert G. Jones

 

Tel:

314-994-2716

 

Fax:

314-994-2736

 

Email:

bjones@archcoal.com

 

Second Amended and Restated

Purchase and Sale Agreement

(Arch Coal)

 

S-9

--------------------------------------------------------------------------------


 

 

ICG EAST KENTUCKY, LLC

 

 

 

 

 

By:

/s/ Robert G. Jones

 

Name:

Robert G. Jones

 

Title:

Secretary

 

 

 

Address:

One CityPlace Drive, Suite 300

 

 

St. Louis, Missouri 63141

 

 

 

Attention:

Robert G. Jones

 

Tel:

314-994-2716

 

Fax:

314-994-2736

 

Email:

bjones@archcoal.com

 

 

 

 

 

 

 

ICG ILLINOIS, LLC

 

 

 

 

 

By:

/s/ Robert G. Jones

 

Name:

Robert G. Jones

 

Title:

Secretary

 

 

 

Address:

One CityPlace Drive, Suite 300

 

 

St. Louis, Missouri 63141

 

 

 

Attention:

Robert G. Jones

 

Tel:

314-994-2716

 

Fax:

314-994-2736

 

Email:

bjones@archcoal.com

 

Second Amended and Restated

Purchase and Sale Agreement

(Arch Coal)

 

S-10

--------------------------------------------------------------------------------


 

 

ARCH COAL GROUP, LLC

 

 

 

 

 

By:

/s/ Robert G. Jones

 

Name:

Robert G. Jones

 

Title:

Secretary

 

 

 

Address:

One CityPlace Drive, Suite 300

 

 

St. Louis, Missouri 63141

 

 

 

Attention:

Robert G. Jones

 

Tel:

314-994-2716

 

Fax:

314-994-2736

 

Email:

bjones@archcoal.com

 

 

 

 

 

 

 

ICG, LLC

 

 

 

 

 

By:

/s/ Robert G. Jones

 

Name:

Robert G. Jones

 

Title:

Secretary

 

 

 

Address:

One CityPlace Drive, Suite 300

 

 

St. Louis, Missouri 63141

 

 

 

Attention:

Robert G. Jones

 

Tel:

314-994-2716

 

Fax:

314-994-2736

 

Email:

bjones@archcoal.com

 

Second Amended and Restated

Purchase and Sale Agreement

(Arch Coal)

 

S-11

--------------------------------------------------------------------------------


 

 

ICG NATURAL RESOURCES, LLC

 

 

 

 

 

By:

/s/ Robert G. Jones

 

Name:

Robert G. Jones

 

Title:

Secretary

 

 

 

Address:

One CityPlace Drive, Suite 300

 

 

St. Louis, Missouri 63141

 

 

 

Attention:

Robert G. Jones

 

Tel:

314-994-2716

 

Fax:

314-994-2736

 

Email:

bjones@archcoal.com

 

 

 

 

 

 

 

ICG TYGART VALLEY, LLC

 

 

 

 

 

By:

/s/ Robert G. Jones

 

Name:

Robert G. Jones

 

Title:

Secretary

 

 

 

Address:

One CityPlace Drive, Suite 300

 

 

St. Louis, Missouri 63141

 

 

 

Attention:

Robert G. Jones

 

Tel:

314-994-2716

 

Fax:

314-994-2736

 

Email:

bjones@archcoal.com

 

Second Amended and Restated

Purchase and Sale Agreement

(Arch Coal)

 

S-12

--------------------------------------------------------------------------------


 

 

INTERNATIONAL ENERGY GROUP, LLC

 

 

 

 

 

By:

/s/ Robert G. Jones

 

Name:

Robert G. Jones

 

Title:

Secretary

 

 

 

Address:

One CityPlace Drive, Suite 300

 

 

St. Louis, Missouri 63141

 

 

 

Attention:

Robert G. Jones

 

Tel:

314-994-2716

 

Fax:

314-994-2736

 

Email:

bjones@archcoal.com

 

 

 

 

 

 

 

KING KNOB COAL CO., INC.

 

 

 

 

 

By:

/s/ Robert G. Jones

 

Name:

Robert G. Jones

 

Title:

Secretary

 

 

 

Address:

One CityPlace Drive, Suite 300

 

 

St. Louis, Missouri 63141

 

 

 

Attention:

Robert G. Jones

 

Tel:

314-994-2716

 

Fax:

314-994-2736

 

Email:

bjones@archcoal.com

 

Second Amended and Restated

Purchase and Sale Agreement

(Arch Coal)

 

S-13

--------------------------------------------------------------------------------


 

 

MARINE COAL SALES COMPANY

 

 

 

 

 

By:

/s/ Robert G. Jones

 

Name:

Robert G. Jones

 

Title:

Secretary

 

 

 

Address:

One CityPlace Drive, Suite 300

 

 

St. Louis, Missouri 63141

 

 

 

Attention:

Robert G. Jones

 

Tel:

314-994-2716

 

Fax:

314-994-2736

 

Email:

bjones@archcoal.com

 

 

 

 

 

 

 

MELROSE COAL COMPANY, INC.

 

 

 

 

 

By:

/s/ Robert G. Jones

 

Name:

Robert G. Jones

 

Title:

Secretary

 

 

 

Address:

One CityPlace Drive, Suite 300

 

 

St. Louis, Missouri 63141

 

 

 

Attention:

Robert G. Jones

 

Tel:

314-994-2716

 

Fax:

314-994-2736

 

Email:

bjones@archcoal.com

 

Second Amended and Restated

Purchase and Sale Agreement

(Arch Coal)

 

S-14

--------------------------------------------------------------------------------


 

 

PATRIOT MINING COMPANY, INC.

 

 

 

 

 

By:

/s/ Robert G. Jones

 

Name:

Robert G. Jones

 

Title:

Secretary

 

 

 

Address:

One CityPlace Drive, Suite 300

 

 

St. Louis, Missouri 63141

 

 

 

Attention:

Robert G. Jones

 

Tel:

314-994-2716

 

Fax:

314-994-2736

 

Email:

bjones@archcoal.com

 

Second Amended and Restated

Purchase and Sale Agreement

(Arch Coal)

 

S-15

--------------------------------------------------------------------------------


 

 

SIMBA GROUP, INC.

 

 

 

 

 

By:

/s/ Robert G. Jones

 

Name:

Robert G. Jones

 

Title:

Secretary

 

 

 

Address:

One CityPlace Drive, Suite 300

 

 

St. Louis, Missouri 63141

 

 

 

Attention:

Robert G. Jones

 

Tel:

314-994-2716

 

Fax:

314-994-2736

 

Email:

bjones@archcoal.com

 

 

 

 

 

UPSHUR PROPERTY, INC.

 

 

 

 

 

By:

/s/ Robert G. Jones

 

Name:

Robert G. Jones

 

Title:

Secretary

 

 

 

Address:

One CityPlace Drive, Suite 300

 

 

St. Louis, Missouri 63141

 

 

 

Attention:

Robert G. Jones

 

Tel:

314-994-2716

 

Fax:

314-994-2736

 

Email:

bjones@archcoal.com

 

Second Amended and Restated

Purchase and Sale Agreement

(Arch Coal)

 

S-16

--------------------------------------------------------------------------------


 

 

VINDEX ENERGY CORPORATION

 

 

 

 

 

By:

/s/ Robert G. Jones

 

Name:

Robert G. Jones

 

Title:

Secretary

 

 

 

Address:

One CityPlace Drive, Suite 300

 

 

St. Louis, Missouri 63141

 

 

 

Attention:

Robert G. Jones

 

Tel:

314-994-2716

 

Fax:

314-994-2736

 

Email:

bjones@archcoal.com

 

 

 

 

 

WHITE WOLF ENERGY, INC.

 

 

 

 

 

By:

/s/ Robert G. Jones

 

Name:

Robert G. Jones

 

Title:

Secretary

 

 

 

Address:

One CityPlace Drive, Suite 300

 

 

St. Louis, Missouri 63141

 

 

 

Attention:

Robert G. Jones

 

Tel:

314-994-2716

 

Fax:

314-994-2736

 

Email:

bjones@archcoal.com

 

Second Amended and Restated

Purchase and Sale Agreement

(Arch Coal)

 

S-17

--------------------------------------------------------------------------------


 

 

WOLF RUN MINING COMPANY

 

 

 

 

 

By:

/s/ Robert G. Jones

 

Name:

Robert G. Jones

 

Title:

Secretary

 

 

 

Address:

One CityPlace Drive, Suite 300

 

 

St. Louis, Missouri 63141

 

 

 

Attention:

Robert G. Jones

 

Tel:

314-994-2716

 

Fax:

314-994-2736

 

Email:

bjones@archcoal.com

 

Second Amended and Restated

Purchase and Sale Agreement

(Arch Coal)

 

S-18

--------------------------------------------------------------------------------


 

Schedule I

 

LIST OF ORIGINATORS

 

Arch Coal Sales Company, Inc.

Arch Energy Resources, LLC

Arch Western Resources, LLC

Coal-Mac, Inc.

Cumberland River Coal Company

Lone Mountain Processing, Inc.

Mingo Logan Coal Company

Mountain Coal Company, L.L.C.

Thunder Basin Coal Company, L.L.C.

Bronco Mining Company, Inc.

CoalQuest Development LLC

Hawthorne Coal Company, Inc.

Hunter Ridge Coal Company

Hunter Ridge Holdings, Inc.

Hunter Ridge, Inc.

ICG Beckley, LLC

ICG East Kentucky, LLC

ICG Illinois, LLC

Arch Coal Group, LLC

ICG, LLC

ICG Natural Resources, LLC

ICG Tygart Valley, LLC

International Energy Group, LLC

King Knob Coal Co., Inc.

Marine Coal Sales Company

Melrose Coal Company, Inc.

Patriot Mining Company, Inc.

Simba Group, Inc.

Upshur Property, Inc.

Vindex Energy Corporation

White Wolf Energy, Inc.

Wolf Run Mining Company

 

Schedule I-1

--------------------------------------------------------------------------------


 

Schedule II

 

LOCATION OF EACH ORIGINATOR

 

Originator

 

Location

 

 

 

Arch Coal Sales Company, Inc.

 

Delaware

 

 

 

Arch Energy Resources, LLC

 

Delaware

 

 

 

Arch Western Resources, LLC

 

Delaware

 

 

 

Coal-Mac, Inc.

 

Kentucky

 

 

 

Cumberland River Coal Company

 

Delaware

 

 

 

Lone Mountain Processing, Inc.

 

Delaware

 

 

 

Mingo Logan Coal Company

 

Delaware

 

 

 

Mountain Coal Company, L.L.C.

 

Delaware

 

 

 

Thunder Basin Coal Company, L.L.C.

 

Delaware

 

 

 

Bronco Mining Company, Inc.

 

West Virginia

 

 

 

CoalQuest Development LLC

 

Delaware

 

 

 

Hawthorne Coal Company, Inc.

 

West Virginia

 

 

 

Hunter Ridge Coal Company

 

Delaware

 

 

 

Hunter Ridge Holdings, Inc.

 

Delaware

 

 

 

Hunter Ridge, Inc.

 

Delaware

 

 

 

ICG Beckley, LLC

 

Delaware

 

 

 

ICG East Kentucky, LLC

 

Delaware

 

 

 

ICG Illinois, LLC

 

Delaware

 

 

 

Arch Coal Group, LLC

 

Delaware

 

 

 

ICG, LLC

 

Delaware

 

 

 

ICG Natural Resources, LLC

 

Delaware

 

 

 

ICG Tygart Valley, LLC

 

Delaware

 

 

 

International Energy Group, LLC

 

Delaware

 

 

 

King Knob Coal Co., Inc.

 

West Virginia

 

Schedule II-1

--------------------------------------------------------------------------------


 

 

 

 

Marine Coal Sales Company

 

Delaware

 

 

 

Melrose Coal Company, Inc.

 

West Virginia

 

 

 

Patriot Mining Company, Inc.

 

West Virginia

 

 

 

Simba Group, Inc.

 

Delaware

 

 

 

Upshur Property, Inc.

 

Delaware

 

 

 

Vindex Energy Corporation

 

West Virginia

 

 

 

White Wolf Energy, Inc.

 

Virginia

 

 

 

Wolf Run Mining Company

 

West Virginia

 

Schedule II-2

--------------------------------------------------------------------------------


 

Schedule III

 

LOCATION OF BOOKS AND RECORDS OF EACH ORIGINATOR

 

One CityPlace Drive, Suite 300

St. Louis, Missouri 63141

 

Schedule III-1

--------------------------------------------------------------------------------


 

Schedule IV

 

TRADE NAMES

 

Legal Name

 

Trade Names

 

 

 

Arch Coal Sales Company, Inc.

 

 

 

 

 

Arch Energy Resources, LLC

 

 

 

 

 

Arch Western Resources, LLC

 

 

 

 

 

Coal-Mac, Inc.

 

Phoenix Coal-Mac Mining, Inc.

 

 

 

Cumberland River Coal Company

 

Arch of the North Fork

 

 

 

Lone Mountain Processing, Inc.

 

 

 

 

 

Mingo Logan Coal Company

 

 

 

 

 

Mountain Coal Company, L.L.C.

 

 

 

 

 

Thunder Basin Coal Company, L.L.C.

 

 

 

 

 

Bronco Mining Company, Inc.

 

 

 

 

 

CoalQuest Development LLC

 

 

 

 

 

Hawthorne Coal Company, Inc.

 

 

 

 

 

Hunter Ridge Coal Company

 

 

 

 

 

Hunter Ridge Holdings, Inc.

 

 

 

 

 

Hunter Ridge, Inc.

 

 

 

 

 

ICG Beckley, LLC

 

ACI Beckley, LLC
ACI Beckley

 

 

 

ICG East Kentucky, LLC

 

 

 

 

 

ICG Illinois, LLC

 

ACI Illinois, LLC

 

 

 

Arch Coal Group, LLC

 

 

 

 

 

ICG, LLC

 

ICG Coal, LLC

 

 

 

ICG Natural Resources, LLC

 

ACI Natural Resources, LLC
ACI Natural Resources

 

 

 

ICG Tygart Valley, LLC

 

ACI Tygart Valley, LLC

 

 

 

International Energy Group, LLC

 

 

 

Schedule IV-1

--------------------------------------------------------------------------------


 

King Knob Coal Co., Inc.

 

 

 

 

 

Marine Coal Sales Company

 

 

 

 

 

Melrose Coal Company, Inc.

 

 

 

 

 

Patriot Mining Company, Inc.

 

 

 

 

 

Simba Group, Inc.

 

 

 

 

 

Upshur Property, Inc.

 

 

 

 

 

Vindex Energy Corporation

 

 

 

 

 

White Wolf Energy, Inc.

 

 

 

 

 

Wolf Run Mining Company

 

 

 

Schedule IV-2

--------------------------------------------------------------------------------


 

Schedule V

 

LOCATION OF MINING OPERATIONS

 

ORIGINATORS

 

MINEHEAD

 

STATE

 

COUNTY

Arch Coal Sales Company, Inc.

 

N/A

 

 

 

 

Arch Energy Resources, LLC

 

N/A

 

 

 

 

Arch Western Resources, LLC

 

N/A

 

 

 

 

Coal-Mac, Inc.

 

Holden
Ragland / Phoenix

 

West Virginia
West Virginia

 

Logan
Mingo

Cumberland River Coal Company

 

Cumberland River (aka Pardee)
Cumberland River (aka Pardee)

 

Kentucky
Virginia

 

Letcher
Wise

Lone Mountain Processing, Inc.

 

Lone Mountain
Lone Mountain

 

Kentucky
Virginia

 

Harlan
Lee

Mingo Logan Coal Company

 

Mountain Laurel

 

West Virginia

 

Logan

Mountain Coal Company, L.L.C.

 

West Elk

 

Colorado

 

Gunnison

Thunder Basin Coal Company, L.L.C.

 

Black Thunder
Coal Creek

 

Wyoming
Wyoming

 

Campbell
Campbell

Bronco Mining Company, Inc.

 

N/A

 

 

 

 

CoalQuest Development LLC

 

N/A

 

 

 

 

Hawthorne Coal Company, Inc.

 

N/A

 

 

 

 

 

Purchase and Sale Agreement

(Arch Coal)

 

Schedule V-1

--------------------------------------------------------------------------------


 

ORIGINATORS

 

MINEHEAD

 

STATE

 

COUNTY

Hunter Ridge Coal Company

 

N/A

 

 

 

 

Hunter Ridge Holdings, Inc.

 

N/A

 

 

 

 

Hunter Ridge, Inc.

 

N/A

 

 

 

 

ICG Beckley, LLC

 

Beckley

 

West Virginia

 

Raleigh

ICG East Kentucky, LLC

 

East Kentucky

 

Kentucky

 

Pike

ICG Illinois, LLC

 

Viper

 

Illinois

 

Sangamon

Arch Coal Group, LLC

 

N/A

 

 

 

 

ICG, LLC

 

N/A

 

 

 

 

ICG Natural Resources, LLC

 

N/A

 

 

 

 

ICG Tygart Valley, LLC

 

Tygart Valley

 

West Virginia

 

Taylor

International Energy Group, LLC

 

N/A

 

 

 

 

King Knob Coal Co., Inc.

 

N/A

 

 

 

 

Marine Coal Sales Company

 

N/A

 

 

 

 

Melrose Coal Company, Inc.

 

N/A

 

 

 

 

Patriot Mining Company, Inc.

 

Patriot Mining

 

West Virginia

 

Monogalia

Simba Group, Inc.

 

N/A

 

 

 

 

Upshur Property, Inc.

 

N/A

 

 

 

 

Vindex Energy Corporation

 

Jackson Mountain Mine
Vindex Energy
Vindex Energy

 

Maryland
Maryland
West Virginia

 

Allegany
Garrett
Grant

 

Schedule V-2

--------------------------------------------------------------------------------


 

ORIGINATORS

 

MINEHEAD

 

STATE

 

COUNTY

White Wolf Energy, Inc.

 

N/A

 

 

 

 

Wolf Run Mining Company

 

Buckhannon Harrison
Buckhannon Harrison
Sentinel

 

West Virginia
West Virginia
West Virginia

 

Upshur
Harrison
Barbour

 

Schedule V-3

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF PURCHASE REPORT

 

Originator:

[Name of Originator]

 

 

Purchaser:

Arch Coal, Inc.

 

 

Payment Date:

 

 

1.

Outstanding Balance of Receivables Purchased:

 

 

2.

Fair Market Value Discount:

 

 

 

1/{1 + [(Prime Rate x Days’ Sales Outstanding]}

 

365

 

 

 

Where:

 

 

 

Prime Rate  =               

 

 

 

Days’ Sales Outstanding  =

 

 

3.

Purchase Price (1 x 2)  =  $

 

Exhibit A-1

--------------------------------------------------------------------------------


 

Exhibit B

 

FORM OF JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT, dated as of            , 20    (this “Agreement”) is
executed by          , a [corporation] organized under the laws of           
(the “Additional Originator”), with its principal place of business located at
          .

 


BACKGROUND:

 

A.            Arch Coal, Inc., a Delaware corporation (the “Company”) and the
various entities from time to time party thereto, as Originators (collectively,
the “Originators”), have entered into that certain Second Amended and Restated
Purchase and Sale Agreement, dated as of October 5, 2016 (as amended, restated,
supplemented or otherwise modified through the date hereof, and as it may be
further amended, restated, supplemented or otherwise modified from time to time,
the “Purchase and Sale Agreement”).

 

B.            The Additional Originator desires to become a Originator pursuant
to Section 4.3 of the Purchase and Sale Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Additional Originator hereby agrees as follows:

 

SECTION 1.         Definitions.  Capitalized terms used in this Agreement and
not otherwise defined herein shall have the meanings assigned thereto in the
Purchase and Sale Agreement or in the Receivables Purchase Agreement (as defined
in the Purchase and Sale Agreement).

 

SECTION 2.         Transaction Documents.  The Additional Originator hereby
agrees that it shall be bound by all of the terms, conditions and provisions of,
and shall be deemed to be a party to (as if it were an original signatory to),
the Purchase and Sale Agreement and each of the other relevant Transaction
Documents.  From and after the later of the date hereof and the date that the
Additional Originator has complied with all of the requirements of Section 4.3
of the Purchase and Sale Agreement, the Additional Originator shall be an
Originator for all purposes of the Purchase and Sale Agreement and all other
Transaction Documents. The Additional Originator hereby acknowledges that it has
received copies of the Purchase and Sale Agreement and the other Transaction
Documents.

 

SECTION 3.         Representations and Warranties.  The Additional Originator
hereby makes all of the representations and warranties set forth in Article V
(to the extent applicable) of the Purchase and Sale Agreement as of the date
hereof (unless such representations or warranties relate to an earlier date, in
which case as of such earlier date), as if such representations and warranties
were fully set forth herein.  The Additional Originator hereby represents and
warrants that its location (as defined in the applicable UCC) is
[                    ], and the offices where the Additional Originator keeps
all of its Records and Related Security is as follows:

 

Exhibit B-1

--------------------------------------------------------------------------------


 

SECTION 4.         Miscellaneous.  This Agreement shall be governed by, and
construed in accordance with, the internal laws of the State of New York.  This
Agreement is executed by the Additional Originator for the benefit of the
Company, and its assigns, and each of the foregoing parties may rely hereon. 
This Agreement shall be binding upon, and shall inure to the benefit of, the
Additional Originator and its successors and permitted assigns.

 

[Signature Pages Follow]

 

Exhibit B-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed by
its duly authorized officer as of the date and year first above written.

 

 

[NAME OF ADDITIONAL ORIGINATOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Consented to:

 

 

 

 

 

 

 

ARCH COAL, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Acknowledged by:

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

 

 

as Administrator

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Exhibit B-3

--------------------------------------------------------------------------------